NO. 13-14-00565-CV

                                           FILED IN
          IN THE THIRTEENTH COURT OF13th
                                      APPEALS
                                         COURT OF APPEALS
                                     CORPUS CHRISTI/EDINBURG, TEXAS
                                         3/5/2015 8:36:04 PM
                 CORPUS CHRISTI, TEXASDORIAN E. RAMIREZ
                                                 Clerk
__________________________________________________________

                   FRANCIS W. SINATRA, JR.,
                                    Appellant

                                    v.

                   CYNTHIA SINATRA,
                                    Appellee
__________________________________________________________

  Appealed from the 329th Judicial District Court, Wharton County, Texas
__________________________________________________________

              APPENDIX TO APPELLANT’S BRIEF
__________________________________________________________________

LYNN KURIGER STANTON                     WARREN COLE
State Bar No. 11767600                   State Bar No. 04549500
JENKINS & KAMIN, L.L.P.                  LAW OFFICE OF WARREN COLE
TWO GREENWAY PLAZA, STE. 600             3355 W. ALABAMA, STE. 825
HOUSTON, TEXAS 77046                     HOUSTON, TEXAS 77098
TEL: (713) 600-5500                      TEL: (713) 275-4444
FAX: (713) 600-5501                      FAX: (713) 400-9144
lstanton@jenkinskamin.com                warren@warcolelaw.com

                     ATTORNEYS FOR APPELLANT
                      FRANCIS W. SINATRA, JR.
                                                                          atR~1-M.
                                                                                  JUN 2 6 2014
                                                                                 NERISS1v;;;~E         -
                                              NO. 46,184                  DISTRICT ClERK, W~TEXAS
                                                                      By,    .                         Deputy
 IN THE MATTER OF                                  §      IN THE DISTRICT COURT
 THE MARRIAGE OF                                   §
                                                   §
CYNTHIA SINATRA                                    §     329TH JUDICIAL DISTRICT
AND                                                §
FRANCIS WAYNE SINATRA                              §     WHARTON COUNTY, TEXAS

                                   FINAL llECREE OF DIVORCE

             On Ju1y 15 and 16, 2013 the Court heard the issue of the existence/non-existence of an

informal marriage. The Court findin~ the parties were married pursuantto Tex. Fam. Code§ 2.401

is reflected in the Interlocutory Order-Common Law Marriage which was signed on August 12,

2013. A true and correct copy of said interlocutory order is attached hereto and incorporated herein

for all purposes as Appendix A. On June 2 and June 3, 2014 the Court heard the remaining issues

in this case.

Appearances

             Petitioner, CYNTHIA SINATRA, appeared in person and through attorney of record, John

C. Maher, Jr., and announced ready for trial.

            Respondent, FRANCIS WAYNE SINATRA, appeared in person and through attorney of

record, Warren Cole, and announced ready for trial.

Record

            The record of testimony was duly reported by the official court reporter for the 329th

Judicial District Court Sherri Johnson

Jurisdiction and Domicile

            The Court finds that the pleadings of CYNTHIA SINATRA are in due form and contain

all the allegations, information, and prerequisites required by law. The Court, after receiving




FinaiD..,...CLEAN (6.23-14)




                                                                                                                193
evidence, finds that it has jurisdiction of this case and of all the parties and that at least sixty days

have elapsed since the date the suit was filed.

           The Court further finds that, at the time this suit was filed, CYNTHIA SINATRA had been

a domiciliary of Texas for the preceding six-month period and a resident of the county in which

this suit was filed for the preceding ninety-day period. All persons entitled to citation were

properly cited.

Jury

           A jury was waived, and questions of fact and oflaw were submitted to the Court.

Divorce

           IT IS ORDERED AND DECREED that CYNTHIA SINATRA, Petitioner, and FRANCIS

WAYNE SINATRA, Respondent, are divorced and that the marriage between them is dissolved

on the ground of insupportability.

Child of the Marriage

           The Court finds that there is no child of the marriage of CYNTHIA SINATRA and

FRANCIS WAYNE SINATRA, and that none is expected.

Division ofMarital Estate

           The Court finds that the following is a just and right division of the parties' marital estate,

having due regard for the rights of each party.

            Property to FRANCIS WAYNE SINATRA

            IT IS ORDERED AND DECREED that FRANCIS WAYNE SINATRA is awarded the

following as his sole and separate property, and CYNTHIA SINATRA is divested of all right, title,

interest, and claim in and to that property:

            H-1.         A undivided one-half (1/2) community interest in the property identified as 9706

                                                                                                         2

Flnlllleaee CLEAN (6-23-14)




                                                                                                             194
Hensel Road, Beverly Hills, California 90210, and 50% of the net proceeds from the sale of the

following real property, including but not limited to any escrow funds, prepaid insurance, utility

deposits, keys, house plans, home security access and code, garage door opener, warranties and

service contracts, and title and closing documents. "Net Proceeds" as used herein shall means the

gross sales proceeds less all closing costs associated there with, including, but not limited to escrow

fees, title insurance, broker commissions, transfer taxes, etc.:

                        A certain described property located in the County of LOS ANGELES, of the State

                        of California:

                               LOT 9 OF TRACT NO. 21845, IN THE CITY OF LOS ANGELES,
                               COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP
                               RECORDED IN BOOK 619, PAGES 83 AND 84 OF MAPS IN THE
                               OFFICE OF THE COUNTY RECORDER OF SAID COUNTY;

                               Also more commonly called 9706 Hensel Road, Beverly Hills, California
                               90210.

            H-2.        The Court conflrms a 50% undivided separate property interest in the following

real property, including but not limited to any escrow funds, prepaid insurance, utility deposits,

keys, house plans, home security access and code, garage door opener, warranties and service

contracts, and title and closing documents:

                               LOT FIVE (5), LESS, SAVE AND EXCEPT THE NORTHWEST 12'
                               THEREOF BEING LOT FIVE (5) OF THE RESUBDIVSION OF LOTS
                               FOUR (4) AND FIVE (5), KELVING WAY ESTATES, AS SHOWN
                               BYPLAT RECORDED IN SLICE 2064 OF THE WHARTON COUNTY
                               PLAT CABINET RECORDS, AND ALL OF LOT SIX (6), KELVING
                               WAY ESTATES, AS SUBDIVISION IN THE CITY OF WHARTON,
                               WHARTON COUNTY, TEXAS, AS SHOWN BY RE-PLAT THEREOF
                               RECORDED IN SLIDE 69A OF THE WHARTON COUNTY PLAT
                               CABINET RECORDS, AND BEING fiE SAME TWO TRACTS OF
                               LAND CONVEYED TO MICHAEL B. MURPHY AND JENNIFER LYN
                               MURPHY, BY JOHN M. FINK AND SUZANNE M. FINK, IN
                               WARRANTY DEED WITH VENDOR'S LIEN DATED WLY 17,2002,
                               AND RECORDED IN VOLUME 466, PAGE 605, OF THE OFFICIAL

                                                                                                     3

FiniiDecrceCLEAN (6-23-t4)




                                                                                                          195
                                 RECORDS OF WHARTON COUNTY, TEXAS;

                                 also more commonly known as 1913 Kelving Way Court, Wharton, Texas.

             H-3.         AU household furniture, furnishings, fixtures, goods, art objects, collectibles,

 appliances, and equipment in the possession ofthe FRANCIS WAYNE SINATRA or subject to

his sole control.

             H-4.         All clothing, jewelry, and other personal effects in the possession of the FRANCIS

WAYNE SINATRA or subject to his sole control.

             H-5.         The 2014 GMC Acadia motor vehicle, vehicle identification number

1GKKVTKDOEJ250 100, together with all prepaid insurance, keys, and title documents.

             H-6.        All sums of cash in the possession of FRANCIS WAYNE SINATRA, or subject to

his sole control, including funds on deposit, together with accrued but unpaid interest, in the bank

account held by the FRANCIS WAYNE SINATRA Trust (dated 6/15/1998 and restated

9/20/2005).

             H-7.        The Court confirms the as the sole and separate property of FRANCIS WAYNE

SINATRA, the items of property which are listed on CYNTHIA SINATRA's Exhibit 100, on

lines 76 through 102, excluding line 85. A true and correct copy of said Exhibit 100 is attached

hereto and incorporated herein for all purposes as Appendix B.

            Property to CYNTHIA SINATRA

            IT IS ORDERED AND DECREED that CYNTHIA SINATRA is awarded the following

as her sole and separate property, and the FRANCIS WAYNE SINATRA is divested of all right,

title, interest, and claim in and to that property:

            W-1.         A undivided one-half (1/2) community interest in the property identified as 9706

Hensel Road, Beverly Hills, California 9021 0, and 50% of the net proceeds from the sale of the

                                                                                                          4
Final De=eCLEA."' (6-23-14)




                                                                                                               196
 following real property, including but not limited to any escrow funds, prepaid insurance, utility

deposits, keys, house plans, home security access and code, garage door opener, warranties and

service contracts, and title and closing documents .. "Net Proceeds" as used herein shall means the

gross sales proceeds less all closing costs associated there with, including, but not limited to escrow

fees, title insurance, broker connnissions, transfer taxes, etc. A certain described property located

in the County of LOS ANGELES, of the State of California:

                                 LOT 9 OF TRACT NO. 21845, IN THE CITY OF LOS ANGELES,
                                 COUNTYF OF LOST ANGELES, STATE OF CALIFORNIA, AS PER
                                 MAP RECORDED IN BOOK 619, PAGES 83 AND 84 OF MAPS IN THE
                                 OFFICE OF THE COUNTY RECORDER OF SAID COUNTY;

                                 Also more commonly called 9706 Hensel Road, Beverly Hills, California
                                 90210.

             W-2.         The Court confirms an undivided fifty percent (50%) separate property interest in

the following real property, including but not limited to any escrow funds, prepaid insurance,

utility deposits, keys, house plans, home security access and code, garage door opener, warranties

and service contracts, and title and closing documents:

                                 LOT FIVE (5), LESS, SAVE AND EXCEPT THE NORTHWEST 12'
                                 THEREOF BEING LOT FIVE (5) OF THE RESUBDIVSION OF LOTS
                                 FOUR (4) AND FIVE (5), KELVING WAY ESTATES, AS SHOWN BY
                                 PLAT RECORDED IN SLICE 2064 OF THE WHARTON COUNTY
                                 PLAT CABINET RECORDS, AND ALL OF LOT SIX (6), KELVING
                                 WAY ESTATES, AS SUBDIVISION IN THE CITY OF WHARTON,
                                 WHARTON COUNTY, TEXAS, AS SHOWN BY RE-PLAT THEREOF
                                 RECORDED IN SLIDE 69A OF THE WHARTON COUNTY PLAT
                                 CABINET RECORDS, AND BEING THE SAME TWO TRACTS OF
                                 LAND CONVEYED TO MICHAEL B. MURPHY AND JENNIFER LYN
                                 MURPHY, BY JOHN M. FINK AND SUZANNE M. FINK, IN
                                 WARRANTY DEED WITH VENDOR'S LIEN DATED JULY 17,2002,
                                 AND RECORDED IN VOLUME 466, PAGE 605, OF THE OFFICIAL
                                 RECORDS OF WHARTON COUNTY, TEXAS.;

                                 also more commonly known as 1913 Kelving Way Court, Wharton, Texas.


                                                                                                         5
Fino! De;r.. CLEAN (6-23-14)




                                                                                                              197
              W-2.          All household furniture, furnishings, fixtures, goods, art objects, collectibles,

appliances, and equipment in the possession of CYNTHIA SINATRA or subject to her sole

control.

              W-3.          All clothing, jewelry, and other personal effects in the possession of CYNTHIA

SINATRA or subject to her sole control.

              W-4.          All sums of cash in the possession ofCYNTHlA SINATRA or subject to her sole

control, including funds on deposit, together with accrued but unpaid interest, in the Prosperity

Bank Account, Joint #X7807 (Prosperity listed on line 19 on Appendix B.

              W-5.          All policies of life insurance (including cash values) insuring CYNTHIA

SINATRNs life (the life insurance policies are identified at trial in CYNTHIA SINATRA's

Exhibit 100, Lines 10 I, 102, 103, and 104, a true and correct copy of which is attached hereto as

Appendix B for reference).

             W-6.           The 2006 Jaguar XJ VDP LWB 4D motor vehicle, vehicle identification number

SAJWA82B96SH10682, together with all prepaid insurance, keys, and title documents.

             W -7.          Wharton Country Club membership.

             Division of Debt

             Debts to FRANCIS WAYNE SINATRA

             IT IS ORDERED AND DECREED, FRANCIS WAYNE SINATRA, shall pay, as a part

of the division of the estate of the parties, and shall indemnify and hold CYNTHIA SINATRA and

her property harmless from any failure to so discharge, these items:

             H-1.           Fifty percent (50%) of the balance due, including principal, interest, tax, and

insurance escrow, on the promissory note executed by FRANCIS WAYNE SINATRA,., in the

original principal sum of$1,806,000.00, dated August 8, 2012, payable to City National Bank, and

                                                                                                           6

Finol Decree CLEA.'l (6-23-14)




                                                                                                                198
 secured by deed of trust recorded/filed in the Official Records Recorder's Office, Los Angeles

 County, California.

             H-2.            Fifty percent (50%) of the balance due, including principal, interest, tax, and

 insurance escrow, on the promissory note executed by CYNTHIA SINATRA and FRANCIS

 WAYNE SINATRA, in the original principal sum of $304,000.00, dated January 20, 2005,

 payable to Mitchell Mortgage Company, LLC, and secured by deed of trust on the real property

 confirmed in this decree as the separate property of FRANCIS WAYNE SINATRA (50%) and

 CYNTHIA SINATRA (50%), which is recorded at volume 594, page 630, Deed of Trust Records

 of Wharton County, Texas.

             H-3.          The balance due, including principal, interest, and all other charges, on the

pl!omissory note payable to City National Bank, Account No. xxxxxxxxxxxx-x2982, and given as

part of the purchase price of and secured by a lien on the 2014 GMC Acadia motor vehicle awarded

to FRANCIS WAYNE SINATRA.

            H-4.           The following debts, charges, liabilities, and obligations:

                      a.           The Promissory Note from FRANCIS WAYNE SINATRA to the NANCY

                                   SINATRA LAMBERT TRUST, in the principal sum of $250,000.00. For

                                   identification and clarity purposes this can also be identified as FRANCIS

                                   WAYNE SINATRA's Trial Exhibit No. R-51.

            Debts to CYNTHIA SINATRA

            IT IS ORDERED AND DECREED that CYNTHIA SINATRA, Petitioner, shall pay, as a

part of the division of the estate of the parties, and shall indemnify and hold the FRANCIS

WAYNE SINATRA and his property harmless from any failure to so discharge, these items:

            W-1.        Fifty percent (50%) of the balance due, including principal, interest, tax, and

                                                                                                           7
final D=ee CLEAN (6·23·14)




                                                                                                                199
insurance escrow, on the promissory note executed by CYNTHIA SINATRA and FRANCIS

WAYNE SINATRA, in the original principal sum of $304,000.00, dated January 20, 2005,

payable to Mitchell Mortgage Company, LLC, and secured by deed of trust on the real property

confirmed in this decree as the separate property of FRANCIS WAYNE SINATRA (50%) and

CYNTHIA SINATRA (50%), which is recorded at volume 594, page 630, Deed of Trust Records

of Wharton County, Texas.

          W-2.          100% of all of the debts, charges, liabilities, and obligations set forth on Appendix

B on lines 44 through 55, inclusive.

Notice

           IT IS ORDERED AND DECREED that each party shall send to the other party, within

three days of its receipt, a copy of any correspondence from a creditor or taxing authority

concerning any potential liability of the other party.

              Provisions Dealing with Sale of 1913 Kelving Way Court, Wharton, Texas

       IT IS FURTHER ORDERED AND DECREED that the property and all improvements

located thereon at LOT FIVE (5), LESS, SAVE AND EXCEPT THE NORTHWEST 12'

THEREOF (BEING LOT FIVE (5) OF THE RESUBDIVSION OF LOTS FOUR (4) AND FIVE

(5), KELVING WAY ESTATES, AS SHOWN BYPLAT RECORDED IN SLICE 2064 OF THE

 WHARTON COUNTY PLAT CABINET RECORDS, AND ALL OF LOT SIX (6), KELVING

 WAY ESTATES, AS SUBDIVSION IN TH CITY OF WHARTON, WHARTON COUNTY,

 TEXAS, AS SHOWN BY RE-PLAT THEREOF RECORDED IN SLIDE 69AOF THE

 WHARTON COUNTY PLAT CABINET RECORDS, AND BEING THE SAME TWO TRACTS

 OF LAND CONVEYED TO MICHAEL B. MURPHY AND JENNIFER L YN MURPHY, BY

 JOHN M. FINK AND SUZANNE M. FINK, IN WARRANTY DEED WITH VENDOR'S LIEN

                                                                                                                8

 Final Decree CLEAN(6·2l-14)




                                                                                                                    200
      DATED JULY 17 ~ 2002~ AND RECORDED UN VOLUME 466~ PAGE 605, 0 FTHE OFFICIAL

      RECORDS OF WHARTON COUNTY, TEXAS, more commonly known as 1913 Kelving Way

      Court, Wharton, Texas shall be sold under the following terms and conditions:

                   1.            The property shall be sold for a price that is mutually agreeable to CYNTHIA

      SINATRA and FRANCIS WAYNE SINATRA.

                   2.            CYNTHIA SINATRA and shall continue to make all payments of principal,

      interest, taxes, and insurance on the property during the pendency of the sale, and CYNTHIA

      SINATRA shall have the exclusive right to enjoy the use and possession of the premises until

      closing. All maintenance and repairs necessary to keep the property in its present condition shall

      be paid by CYNTHIA SINATRA.

                   3.            The net sales proceeds (defined as the gross sales price less cost of sale and full

.;
      payment of any mortgage indebtedness or liens on the property) shall be distributed as follows:
,::

      50% to CYNTHIA SINATRA, and

      50% to FRANCIS WAYNE SINATRA

                Provisions Dealing with Sale of 9706 Hensel Road, Beverly Hills Area, California

                                 IT IS FURTHER ORDERED AND DECREED that the property and all

      improvements located thereon at LOT 9 OF TRACT NO. 21845, IN THE CITY OF LOS

      ANGELES, COUNTYF OF LOST ANGELES, STATE OF CALIFORNIA, AS PER MAP
::

      RECORDED IN BOOK 619, PAGES 83 AND 84 OF MAPS IN THE OFFICE OF THE

      COUNTY RECORDER OF SAID COUNTY, more commonly called 9706 Hensel Road, Beverly

      Hills, California 90210, shall be sold under the following terms and conditions:

                   1.            The property shall be sold for a price that is mutually agreeable to CYNTHIA

      SINATRA and FRANCIS WAYNE SINATRA.

                                                                                                                   9
      Finul Dcm:e CLEA.'! (6-23-14)




                                                                                                                       201
            2.           FRANCIS WAYNE SINATRA shall continue to make all payments ofprincipal,

interest, taxes, and insurance on the property during the pendency of the sale, and FRANCIS

WAYNE SINATRA shall have the exclusive right to enjoy the use and possession of the premises

until closing. All maintenance and repairs necessary to keep the property in its present condition

shall be paid by FRANCIS WAYNE SINATRA

            3.           The net sales proceeds (defined as the gross sales price less cost of sale and full

payment of any mortgage indebtedness or liens on the property) shall be distributed as follows:

50% to CYNTHIA SINATRA, and

50% to FRANCIS WAYNE SINATRA

            Judgment to Equalize Division

            For the purpose of a just and right division of property made in this decree, IT IS

FURTHER ORDERED AND DECREED that CYNTHIA SINATRA is awarded judgment of

FIVE HUNDRED THOUSAND DOLLARS AND NOll 00 DOLLARS ($500,000.00) against ,

FRANCIS WAYNE SINATRA payable in accordance with the terms of the closing documents

ordered in this decree to be executed, with interest at five percent (5%) per year, compounded

annually from the date of judgment, for which let execution issue.

            This judgment is part of the division of community property between the parties and shall

not constitute or be interpreted to be any form of spousal support, alimony, or child support.

            Spousal Maintenance

            The Court finds that under the circumstances presented in this case, CYNTHIA SINATRA

is eligible for spousal maintenance under the provisions of Texas Family Code chapter 8.

Accordingly, FRANCIS WAYNE SINATRA is ordered to pay as spousal maintenance the sum of

five thousand dollars ($5, 000. 00) per month to CYNTHIA SINATRA, with the first payment being

                                                                                                          10

Finallldue on July 1, 2014, and a like amount being due 1st of each consecutive month thereafter until

the earliest of one of the following events occurs:

             1.          12 monthly payments are made;

            2.           death of either CYNTHIA SINATRA or FRANCIS WAYNE SINATRA;

            3.           remarriage of CYNTHIA SINATRA; or

            4.           further orders of the Court affecting the spousal maintenance obligation, including

a finding of cohabitation by CYNTHIA SINATRA.

            Payment shall be made by FRANCIS WAYNE SINATRA directly to CYNTHIA

SINATRA by cash, cashier's check, money order, or direct deposit into a bank account designated,

in writing, by CYNTHIA SINATRA.

            Attorney's Fees

            The Court finds that CYNTHIA SINATRA has incurred $56,000.00 as attorney's fees,

expenses, and costs. This amount includes the $39,550.00 amount awarded and ordered in the

Interlocutory Order-Common Law Marriage of August 12, 2013. IT IS ORDERED that good

cause exists to award John C. Maher, Jr. a judgment in the amount of $56,000.00 for attorney's

fees. It is further ORDERED that FRANCIS WAYNE SINATRA is given a credit against this in

the total amount of$32,000.00 as it was paid under a prior Order resulting in an amount due and

owing to John C. Maher in the cumulative total of $24,000.00.

            Accordingly, John C. Maher is hereby granted a judgment against FRANCIS WAYNE

SINATRA in the total amount of TWENTY-FOUR THOUSAND AND N0/100 DOLLARS

($24,000.00). Execution shall not issue on this judgment, provided FRANCIS WAYNE

SINATRA timely pays to John C. Maher, Jr. at 212 E Burleson Street, Wharton, Texas 77488, the

sum of$4,000.00 per month, for a period of six (6) months, beginning July 1, 2014 and on the pt

                                                                                                          11
FlnnlDecree CLEAN (5-23·14)




                                                                                                               203
of each and every month thereafter until either $24,000.00 is paid or 6 monthly payments are made.

Subject to the above forebearance of execution, John C. Maher, Jr. may enforce this judgment for

fees, expenses, and costs in the attorney's own name by any means available for the enforcement

of a judgment for debt.

            Court Costs

            IT IS ORDERED AND DECREED that costs of court are to be borne by the party who

incurred them.

Resolution of Temporary Orders

            IT IS ORDERED AND DECREED that all obligations and duties for the payment of

temporary spousal support through June 1, 2014 imposed by the temporary orders of this Court

that are not yet discharged shall survive this judgment, and independent enforcement may be

sought.

Discharge from Discovery Retention Requirement

            IT IS ORDERED AND DECREED that the parties and their respective attorneys are

discharged from the requirement of keeping and storing the documents produced in this case in

accordance with rule 191.4(d) of the Texas Rules of Civil Procedure.

ClarifYing Orders

             Without affecting the finality of this Final Decree of Divorce, this Court expressly reserves

the right to make orders necessary to clarify and enforce this decree.

ReliefNot Granted

             IT IS ORDERED AND DECREED that all relief requested in this case and not expressly

granted is denied. This is a fmal judgment, for which let execution and all writs and processes

necessary to enforce this judgment issue. This judgment finally disposes of all claims and all

                                                                                                        12

FinaJDccrco CLEA.'{ (6-<3·14)




                                                                                                             ~04
'1--·-




         parties and is appealable.

         Date of Judgment
                    This divorce judicially PRONOUNCED AND RENDERED in court at Wharton,
··=:.


         WHARTON County, Texas, on June 3, 014 and further noted on the court's docket sheet on the




   .:




                                                                                                  13

          Find Deem> CLEAN (6-2'!-14)




                                                                                                       205
APPROVED AS TO FORM ONLY:

JOHN C MAHER JR
212 E Burleson Street
Wharton, Te as 77488
Tel: (979) 531-0322
Fax: (979 5 1-0355




By:_--1--t--.....r----------
    John
    Atto
    State ar o. 12833290
    E-Mail: jolmcmaher@sbcglobal.net


The Law Office of Warren Cole
3355 West Alabama St., Suite 825
Houston, TX 77098-1875
Tel: (713) 275-4444
Fax: (713) 400-9144                Dlollolly oignod by: Warren C<>•



                               U
                                   ON: CN ;:s Warren Cole email=
                                   warnm@warcotelaw.cam C::::; ADo= Law
                    P'/Y" ~        Oftloo o!Warron Colo
                    JYVV'-"        Oata: 2014.1)6.23 15:45:30 -06'00'
By:._~--------------~--------
     WarrenCole
     Attorney for FRANCIS WAYNE SINATRA
     State Bar No. 04549500
     E-Mail: warren@warcolelaw .com




                                                                          14

 final DocreeCLMN (Ci-23-14)




                                                                               206
APPENDIX
   A




           207
                                                                     .Qffll-o~o~qM.
                                                                                AUG 1 2 ?013
                                                No 46 184                     NER19S~SE
                                                    '~                DISTRICT CLERI and prerequisites required by law. The Court, after receiving evidence,

finds that it has jurisdiction ofthis case and of all the pat1ies.

        The Court further finds that, at the time this suit was filed, Petitioner had been a

domiciliary of Texas for the preceding six-month period and a resident of the county in which

this suit was tiled tbr the preceding ninety-day period. All persons entitled to citation were

properly cited.




                                                                                                             208
 Jury

         A jury was waived, and questions of fact and oflawweTe submitted to the Court.

 Informal Marriage

         The Court finds that CYNTHIA SJNATRA, Petitioner, and FRANCIS WAYNE

SINATRA, Respondent, entered into an informal man·iage on April 27, 2002.

        Attorney's Fees

        The Court finds that CYNTHIA SINATRA has incuned $39,550.00 as attorney's fees,

which we1·e necessary as suppo1t for CYNTHIA SINATRA. lT IS ORDERED that good cause

exists to award John C. Maher, Jr. a judgment in the amount of $39,550.00 for attorney's fees,

with interest at 6% percent per year compounded arumally from the date this Interlocutory Order-

Informal Mal'riage is signed until paid. The judgment, for which let execution issue, is awarded

against FRANCIS WAYNE SINATRA, and FRANCIS WAYNE SINATRA is ORDERED to

pay the fees, and comt costs, and interest to Jolm C. Maher, Jr. at 212 E Burleson Street,

Wha1ion, Texas 77488 by cash, cashierts check, or money order on or before 5:00 p.m., August

15, 2013. John C. Maher> Jr. may enforce this judgment for fees, expenses, and costs in the

attomey's own name by any means available for the enforcement of a judgment fol' debt.

        Signed on this the   ~!/_
                               I
                                  2.        , 2013.




                                              2




                                                                                                   209
APPENDIX
   B




           210
                                                                                                ETITIONER'
                                                                                                 EXHIBIT
In the Matter of the Marriage of                                 Wife's:                                                         In the 329th
Cynthja Sinatra                                       Inventory and Appraisement                                       Judicial District Court
Francis Wayne Sinatra                                      Proposed Division                                          Wharton County, Texas



       A                               8                                                                             E
                                · Descrtptlon                                                                    o Husband
      Community Property:

      Real Property:                                                   I                                                      i
            Wife's residence,1913 Kelving Way, Acquired 1/20/2005                                 433,215
           I Less: MortgageAmegy 33225, note not current        I 05/19/14            1
                                                                                                 (251 ,536)1                  I
                                 Net Value of 1913 Kelving Way                                    181.679           181,679
           I                                                           I                                     I                I
             H's residence, 9706 Hensel Roac:l,   Beverly Hills, Ca.                         4,500,000
           I Less: Mortgage: CNB Finance                               I                    (2,500,000)J                      I
                                   Net VC!Iye of 9706 Hensel B2ad                               2.ooo~ooq·        2;000,000
           I                               Net Value of Real Estate    I                        2,181,679 I                   I
 13 MotorVehlcles:
 14     \2006 Jaguar#t06821NO: Wife                         I                                       4,000    1                        4,000
 15      2014 Lexus #X71114 GS460 INO: Husband P12/30/13                                           72,000                            72,000
 16 Accounts with Financial Institutions:                   I           I                                    !
 17      Prosperity Bank, Joint #X 7607                        05/10/14                               200                                200
 16 Notes:                                                                                                   I
 19      Community Asset: Promissory Note Wife to Husband                                          40,000
 20     I Less: Community Asset: Promissory Note Wife to Husband                                  (40,000)'
 21 Jewelry
 22      jln Possession of H acquired since DOM                                           TBD
 23 Fir& Arms ·
 24        \In Possession ofW                                                                         600 I                              600
 25 Household Furniture and Fui'nlshJngs
26        jFurniture and Furnishings in possession of H                                          soo.ooo I          soo.ooo   1

27         Furniture and Furnishings in possession of Wife                                        20,000                             20,000
28        !Electronics in possession of Wife                           I                           5,000     I                        5,000
 29   BusineM Interest
 30    .  j100% of Anomaly Limited, LLC INO: Husband                   I                         3so,ooo     1      3ao,ooo   I
 31   [4) 20.09 %of FSE Hold-Co, LLC INO: Husband                       PerH                    1,700,000         1,700,000
 32       :100% FWS Realty Delaware, LLC                               1PerH                      285,000!          28s,ooo   1


 33
 34 Miscellaneous                                                                                            I
 35        Membership INO: W,Wharton Country Club                                                     300                                300
 36 Reimbursement Claims                                                                                     !
 37         Community Claim against H~s Separate
 38 [1&4] #1 CC Re: formation of FSE (Alternative Claim)                                        1,756,569 '       1,756,5691
 39 [2)       #2 CC Re: Excess Anomaly Costs                                                    1,800,000         1,800,000
 40        I #3 Voluntary Support for out of wedlock children                         I TBD                  I
 41 Credit Cards
 42       'Chase Visa #X 46441NO: Wife                                     04/09/141               (5,449)1                           (5,449)
 43         Tx Gulf MC #X 2017 INO: Wife                                   03/02/14                (6,263)                            {6,283)
 44       jExxon Mobile #X 8900 INO: Wife                                  05/18/141                   (12),                             (12)
 45         Macy's #X 422-0 INO: Wife                                      04/02/14                  (699)                               (899)
 46        ISaks First #X 298 INO: Wife                                    04/02/141               (1,348)1                           (1 ,348)
 47         FIA#X ~1111NO: Wife                                            05/10/14
 48 Personal Debts of Wife to the following:                                          I
 49     .    Robert McMurrey .                                                                     .(5,800)                          (5,800)
 50       J   Karen and Junior Herzik                                                 I             (3,000)!
                                                                                                  (17,500)
                                                                                                                                     (3,000)
                                                                                                                                  .,· (17 ;500)
 51          Wanda White
                                                                                                                                   5/30/2014
Trial Inventory and Proposed Divisioni&A May 29           Worksheet Pg. 1 of 3                                                      10:43AM


                                                                                                                                         211
In the Matter of the Marriage of                               Wife's:                                                            In the 329th
Cynthia Sinatra                                     Inventory and Appraisement                                          Judicial District Court
Francis Wayne Sinatra                                    Proposed Division                                             Wharton County, Texas



       A                                                                                    D                E                         F
                                                                                           Value        To Husband                  To Wife
             Jessica McMurrey                                                                  (2,820)1                                  (2,820)
             John Brink                                                                      (35,210)                                  (35,210)
           IEl Campo Spraying                                                                 (1,273)                                    (1,273)
      Reimbursement Claims.
 56        !Community to Wife for note reduction                                              (62,676)\                                (62,676)
 57   Attorney Fees and Costs
 58        !Wife- John C. Maher, Jr.                                                                      !                     I
 59         Wife- Expert Charlie Gerhardt CPA                                                 (10,000)                                 (10,000)
 60        IHusband - Warren Cole                                                                                               I
 61   Lawsuits
 62        IBy Credit Card against Wife, Estimate                                              (5,ooo) I                        I        (5,000)


64 Adjustment:                                                                                                                  I
65 (4] Double Dip Eliminated FES and Claim For SFE                                         (1 ,728,285)          (1 '728,285)
66     !Amount used is average of $1,700,000 and $1,756,5691                                                                    I
67 Income Taxes
68     IFederal Income and Gift Taxes                                                                     iAII
69      Percenta e to Wife                                                 50%
70
71 Judgment to Equall:ze frOm Husband to Wife                                                                    (3;455,066)         3,455,066
72
73      Total.                                                                             6,799,794             3,399,897.
                                                                                                                        50%;               50%



              H's former Residence 9759 Suffolk Sold during Marriage             I TBD
             ·Unproved real property Idyllwild Calif.                                TBD
             !Townhouse 820 So1.1th Gretna Green, Los Angeles, Calf              I TBD                    I
              In Possession of H, including Sinatra music library                          1,000,000
             121.75% of Bristol Production                                       I TBD                    I
              33% of Essex Production LP                                           TBD
             !27% of Sheffield Enterprises, Inc.                                 I TBD
              Francis W Sinatra Trust dated 6115/1998 restated 9-20-2005
           I  Dorchester Real Estate LLC dated 11/30/11           I              I
              Interest in Summerset Real-estate Trust                                TBP
             !Interest in Franksinatra.com                                           TBD
              Interest in AK Cellars Winery                                        TBD
             11nterest in Somerset Distributors, Inc.                            I TBD
              Interest in Somerset Trust                                           TBD
             !Screen Actors' Guild (SAG)                            1            I TBD
              American Federation of Television & Radio Artists (AFTRA)              TBO
             !American Federation of Musicians (AFM)                I            I TBD
              Fil'$t Colony Life Ins #X 3436 INO: Husband                            TBD
             IFirst Colony Life Ins #X 0893 INO: Husband            I            i TBD
              Union Central Life Ins #X 1827 INO: Husband                          TBD
             !American Fed Mus Local 47 Ins INO: Husband                         I TBD                                          f
           ·. At DOM all personal property
             IJewel in Possession at DOM

                                                                                                                                      5/30/2014
Trial Inventory and Proposed Divisioni&A May 29        Worksheet Pg. 2 of 3                                                           10:43AM



                                                                                                                                          212
In the Matter of the Marriage of                              Wife's:                                             In the 329th
Cynthia Sinatra                                    Inventory and Appraisement                           Judicial District Court
Francis Wayne Sinatra                                   Proposed Division                              Wharton County, Texas



       A                               B                                          D                E                 F
                                   Descrl ton                                    Value       To Husband           To Wife

           1100% FWS Realty Delaware, LLC formed 2-2-2006created from Buena Park Promenade property?

104 Wife's Separate Property                                    I            I
          3420 Old. Caney Road Equity to 1913 Kelving Way, sold proceeds to 1913 Kelving Way.                         62,676
         ICash Value Duval Ins. #x1428U INO Wife, BB Brink insured        I                                               595
          Cash Value Duval Ins. #x1427U INO Wife, VE Brink Insured                                                         762
         JCash Value Duval Ins. #x7174U INO Wife, Cynthia insured                                                        4,080
          Cash Value Duval Ins. #x1219, INO Wife, Cynthia Insured
         JCynthia Sinatra -Attomey, Sole Proprietorship        I                        10                                  10
          At COM all personal property
         IJewelry in possession of Wife at DOM



                                                                                                                   1,756,569




           lin 2007 moved separate property to FSE, Community Income Lost Ann $127,469 for 6.5 years $1,413,548




                                                                                                                    5!30/2014
Trial Inventory and Proposed Division I&A May 29      Worksheet Pg. 3 of 3                                           10:43AM




                                                                                                                         213
                                                                                                FJ:LED
'~·   ....                                                                               at; j!DU          o'clock,Lt"M.
                                                                                                     AUG 1 4 2014
                                                      NO. 46,184~
                                                               NHOUSE
                                                                                          DISTRlCT             N CO., lecAS
             IN THE MATTER OF                               §     IN THE DISTRICT        @YoURI'~                   J)epUty
             THE MARRIAGE OF                                §
                                                            §
             CYNTHIA SINATRA                                §     329TH JUDICIAL DISTRICT
             AND                                            §
             FRANCIS WAYNE SINATRA                          §     WHARTON COUNTY, TEXAS

                                   FINDINGS OF FACT AND CONCLUSIONS
                                                OF LAW

               1. Cynthia Sinatra had been a resident of Wha1ton County for at least 90 days and a
                   do:miciliary of the State of Texas for at least 6 months at the time the original petition in
                   this cause was filed.
               2. Cynthia Sinatra and Francis Wayne Sinatra were formally divorced by an agreed decree
                   of divorce in the 329th Judicial District Court of Wharton County, Texas on March 29,
                   2001.
               3. After the agreed divorce decree was entered, Cynthia Sinatra and Francis Wayne Sinatra
                   agreed to be married. This informal marriage agreement occurred on or before April 27,
                   2002.
               4. After the informal marriage agreement was made and on or before April 27, 2002,
                   Cynthia Sinatra and Francis Wayne Sinatra lived together in Texas as husband and wife,
                   and there represented to others that they were married.
               5. The informal marriage relationship continued into 2012. The parties separated in 2012.
                   This suit was commenced before the second anniversary of the date on which the parties
                   separated and ceased living together.
               6. The marriage has become insupportable because of discord or conflict of personalities
                   that destroys the legitimate ends of the marriage relationship and prevents any reasonable
                   expectation of reconciliation.
               7. The home in Beverly Hills was acquired during the informal marriage and has not been
                    shown by clear and convincing evidence to be the separate property of either party. Its
                   value is $4,500,000, reduced by a mortgage debt of $2,500,000.
               8. The parties have agreed that the home in Wharton, Texas is owned by each of them
                   equally (50-50) as undivided separate property, and that the mortgage debt secured by
                   that home is owed by each of them equally (50-50) as undivided separate debt.
               9. The 2006 Jaguar was acquired during the informal marriage and has a value of $4,000.
               10. The 2014 GMC Acadia was acquired during the informal maiTiage and has a net value of
                   $4,000.
               11. Tne home in Beverly Hills contains contents, including furniture, furnishings, clothing,
                   jewelry, personal effects, art and collectibles which were acquired during the informal
                    marriage and which have a value of$500,000.
               12. The home in Wharton contains contents, including furniture, furnishings, clothing,
                   jewelry, personal effects, art and collectibles which were acquired during the informal
                    marriage and which have a value of$25,600.
               13. Frances Wayne Sinatra has possession and control of unspent cash and earnings paid to


                                                            1




                                                                                                                         224
    hi1;11. during the informal marriage and deposited in bank accounts in the name of the
    Fr~ncis W Sinatra Tmst not revealed or identified during the trial in the amount of at least
    $ti,ooo,ooo.
 14. The Francis W Sinatra Trust is a revocable living trust, the funding of which from time to
     time during the informal marriage did not operate to convert any of the community
     property of the parties into the separate property of Francis Wayne Sinatra.
 15. Cynthia Sinatra has possession and control of a deposit account at Prosperity Bank
     containing unspent cash and earnings paid to her during the informal marriage with a
     baiance of $200.
 16. The items identified on lines 78-102 (not including line 85, the Francis W Sinatra Trust)
     ofAppendix B to the decree in this cause are shown by clear and convincing evidence to
     b~the separate property of Francis Wayne Sinatra.
 17. The items identified on Jines 106-109 of Appendix B to the decree in this cause are
     shown by clear and convincing evidence to be the separate property of Cynthia Sinatra.
 18. The Wharton Country Club membership was acquired during the informal marriage and
     has a value of $300.
 19. The debts listed on lines 41-54 of Appendix B were incurred by Cynthia Sinatra during
     the informal marriage and have the balances owed as stated in Appendix B.
 20. The promissory note from Francis Wayne Sinatra to the Nancy Sinatra Lambert Trust
     was incurred during the informal marriage and has a balance of $250,000, plus accrued
     interest.
 21. Cynthia Sinatra will lack sufficient property, including her separate property, on
     dissolution of the marriage to provide for her minimum reasonable needs. The parties
     have been married to each other for 10 years or longer. Cynthia Sinatra, on dissolution of
     the marriage, lacks the ability to earn sufficient income to provide for her minimum
     reasonable needs.
 22. Cynthia Sinatra will reasonably have the ability to earn sufficient income to provide for
     her minimum reasonable needs 12 months after the dissolution of the marriage.
 23.An    amount of $5,000 .per month paid as maintenance will reasonably assist Cynthia
     Sinatra in providing for her minimum reasonable needs for J 2 months after the
     dissolution of the marriage.
 24. Cynthia Sinatra incurred reasonable and necessary attorney's fees in this cause in the
     amount of$56,000, $32,000 of which have already been paid by Francis Wayne Sinatra.
 25. This court has jurisdiction.
 26. The parties were informally married by April 27, 2002.
 27. Grounds exist for the divorce.
 28. The division of the community property and debts of the parties in the Final Decree
      signed by the court is a just and right division. The award of attorney's fees and costs is
     reasonable and fair.



Signedon~,2014                                    Judge'f!/~
                                              2




                                                                                                    225
                                       10



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12     Petitioner's Exhibit No. 111
     Final Consent Decree of Divorce
13          Cause No. 36,915-S

14

15

16

17

18

19

20

21

22

23

24

25
                                                                                                                    EXHIBIT
..    '.

                                                                                                                \   )   \
                                                      NO. 36,519-S

      IN THE MATTER OF                                      §   IN THE DISTRICT COURT
      THE MARRIAGE OF                                       §
                                                            §
      CYNTHIA WHITE SINATRA                                 §   329TH JUDICIAL DISTRICT
      AND                                                   §
      FRANCIS WAYNE SINATRA                                 §   WHARTON COUNTY, TEXAS

                                   FINAL CONSENT DECREE OF DIVORCE

              On   &       .21       , 2001 , the Court heard this case .

     1.      APPEARANCES
             Petitioner, CYNTHIA WHITE SINATRA, having agreed to the terms of this Final
             Consent Decree of Divorce, as evidenced by her signature, and that of her attorney
             of record, DONN C. FULLENWEIDER, did not otherwise appear.

             Respondent, FRANCIS WAYNE SINATRA, appeared in person and through attorney
             of record, WARREN COLE.

     2.      RECORD
             The maki ng of a record of testimony was waived by the parties with the consent of
             the Court.

     3.      JURISDICTION AND DOMICILE
             The Court finds that the pleadings of Petitioner are in due form and contain all the
             allegations, information, and prerequisites requ ired by law. The Court, after receiving
             evidence, finds that it has jurisdiction of this case and of all the parties and that at
             least sixty days have elapsed since the date the suit was filed. All persons entitled
             to citation were properly cited.

     4.      JURY
             A jury was waived, and all questions of fact and of law were submitted to the Court.

     5.       NO CHILD OF THE MARRIAGE
             The Court finds that there is no child of the marriage of Petitioner and Respondent
             and that none is expected.

     6.       DIVORCE
              IT IS ORDERED AND DECREED that CYNTHIA WHITE SINATRA, Petitioner, and
              FRANCIS WAYN E SINATRA, Respondent. are divorced and that the marriage
              between them is dissolved on the ground of insupportability.


                                                            1
     S:\OCF\Sinalra\PlEADINGS\Final Decree of Dlvorce.wpd


                                                                                N - KUCERA MALOTA
                                                                                                                              \C:C
                                                                                                                                1-1.";
                                                                                                                                    -:C' \}
                                                                     8)1
                                                                           S   ". CT RK, WH,Ar.lTQN co,T!!XAS
                                                                                                        ~puty                 (5 ' .
.
. ..
/

    ..




         7.       PARTITION OR EXCHANGE AGREEMENT-NO COMMUNITY PROPERTY.
                 The Court find that the Post-Marital Agreement signed by CYNTHIA WHITE
                 SINATRA and FRANCIS WAYNE SINATRA on November 16, 2000, a copy of which
                 is attached hereto as Appendix I, is. valid and enforceable. Based upon said
                 agreement, the Court finds that there is no community property to be divided by this
                 Court and the separate property of the parties as set forth in Appendix I is confirmed
                 to be that respective party's separate property. At the parties' request, Appendix I
                 is to be sealed with the notation on the cover of the sealed envelope that it is to be
                 opened only by court order.

         8.      ADDITIONAL PA YMENTS TO ·CYNTHIA WHITE SINATRA
                 In addition to the benefits and obligations set forth in Appendix I, it is agreed and
                 ORDERED that FRANCIS WAYNE SINATRA shall pay to CYNTHIA WHITE
                 SINATRA the additional tax free sum of $35,000.00~ It is agreed and ORDERED
                 that all of the monetary obligations of FRANCIS WAYNE SINATRA under the terms
                 of the Post Marital Agreement (Appendix I) shall be paid to CYNTHIA WHITE
                 SINATRA pursuant to the following terms.

                          1.       $20,000 shall be paid to 'CYNTHIA WHITE SINATRA on the 2nd
                                   business day following the time this Final Consent Decree of Divorce
                                   is signed by the Judge; and,

                          2.       The 24 monthly payments of$5,000.00 each, as provided in paragraph
                                   6.2.B.   of
                                           Appendix I, shall be paid to CYNTHIA WHITE SINATRA in
                                   accordance with the Post Marital Agreement; and

                          3.       The balance of the monetary obligations owed to CYNTHIA WHITE
                                   SINATRA called for in the Post Marital Agreement (Appendix I) as well
                                   as the additional $15,000 balance afthe additional payment called for
                                   above, shall be paid to CYNTHIA WHITE SINATRA within 14 days
                                   following the date the Court signs this Final Consent Decree of·.
                                   Divorce.                       .

         9.      COURT COSTS
                 IT IS ORDERED AND DECREED that costs of court are to be bome by the party
                 who incurred them.

         10.     A TTORNEY FEES
                 IT IS ORDERED that FRANCIS WAYNE SINATRA shall pay directly to DONN C.
                 FULLENWEIDER r as provided by the Agreement (Appendix I) $15 ,000 as attorneys
                 fees and that DONN C. FULLENWEIDER shall have a judgment for the said sum at
                 the legal rate of interest until full paid.




                                                                2
         S:\oCF\Sinatra\PLEADINGS\Final Decree of Divorce.wpd
    ,
t   I    ••




        11.       CLARIFYING ORDERS
                . Without affecting the finality of this Final Decree of Divorce. this Court expressly
                  reserves the right to make orders necessary to clarify and enforce this decree.

        12.      RELIEF NOT GRANTED
                 IT IS ORDERED AND DECREED that all relief requested in this case and not
                 expressly granted is denied.

        13.      DA TE OF JUDGMENT- - SIGNED AND RENDERED. This Decree of Divorce
                 SIGNED AND RENDERED in open court at the Courthouse at 100 Milam Street,
                 Wharton, Wharton County, Texas, on this           21
                                                           day of March, 2001;




        APPROVED AS TO FORM ONLY:

        Piro & lilly, L.L.P.
        1400 Post Oak Blvd. Suite 600
        Houston, Tx 77056-3008
        Phone: (71 , 9 -4444
        Fax: (71 9 ~ 6


        By:~.......f;,IC--=--~-I'-   _ _ _ _ _ _ _ __
              WARREN COLE
              Attorney for Respondent
              State Bar No. 04549500


        The Fullenweider Firm
        4265 San Felipe
        Suite 1400
        Houston
        Phone: 71 ) 624-4100
        Fax: (7 3) 24-4141


        By:"'--''''--_ _--4~=--..:~--=-~v..._"7A_~_"V_(fol/
                                                    __
              DONN C. FULL NWEIDER
              Attorney for Petitioner
              State Bar No. 075140000

                                                               3
        S:\DCF\Slnatra\PLEADINGS\Flnal Decree of Dlvorce.wpd
 APPROVED AND CONSENTED TO
 AS TO BOTH FORM'AND SUBSTAN



 FR


   ~Y~~
 CYHIAWHiTE SINATRA




                                                         4
, S:\DCF\Sinatra\PLEADINGS\Flnal Decree of Dlvorce.wpd
,
          NOV-16-2000
           '. . .     THU 11:54 AM                                     FAX NO.                               PI 02/25
     r
•.   ,.      ..   f




                                                 Post Marital Agreement

             The parties to this Post marital Agreement are FRANCIS WAYNE SINATRA rFRANK"')
             of Beverly Hills, California and CYNTHIA WHITE SINATRA ("CYNTHIA"), of Beverly Hills,
             California and Wharton, Wharton County Texas.

                                                       Stipulations

           . 1.       The partles are entering into this agreement in accordance with the laws of the
                      State of California and Article XVI,. section 15. of the Texas Constitution, as
                      amended, and relevant sections of the Texas Family Code, as amended.

             2.       The parties acknowledge and agree that they are making and entering into this
                      agreement voluntarily and without the intention to defraud or prejudice preexisting
                      creditors.

             3.       The parties own no community at the time of this agreem.ent based upon the "post...
                      Marital Property Agreement". (herein after referred to as the "1999 Agreement'·)
                      previously executed by FRANKon February 4. 1999 and CYNTHIA on February 9,
                      1999. The p.arties acknowledge that the 1999 Agreement is valid and enforceable.
                      However, the parties desire to modify the 1999 Agreement by the terms set forth in
                      this Post Marital Agreement and it shall supercede and replace, in all respects, aU
                      of the terms contained in the 1999 Agreement.

             5.       The parties intend to clarify their respective separate property rlghts to eliminate any
                      uncertainty about those rights.

             6.       The parties intend by this agreement that no future community property will be
                      created during the remainder of their marriage and none are in existence in the
                      event of a divorce.

             7.       The parties further acknowledge that at t~e time of the signing of this agreement
                      there is a pending action for Dissolution of the Marriage filed by FRANCIS WAYNE
                      SINATRA under case no. 80328642 in the Superior Court of Los Angeles County,
                      California and pending suit for divorce styled "IN THE MATTER OF THE
                      MARRIAGE OF CYNTHIA WHITE SINATRA AND FRANCIS WAYNE SINATRA"
                      filed by CYNTHIA WHITE SINATRA under Cause No. 36,519-5 in the 329th District
                      Court of Wharton County. Texas. It is the intent of the parties that, upon the
                      execution of this Post Marital Agreement. a Suit for Declaratory Judgment and
                      Order will be filed in Wharton 'County which will judicially confirm that this Post
                      Marital Agreement is vand and enforceable in Texas ·and California, and any other
                      jurisdiction in which enforcement may be sought by either party. However. the



                                                                                                 ~
                                                        Page 1 of 24                                 CWS



                                                         APPENDIX 1
. NPV-:16-2000 THU 11: 55 AM                                  FAX NO.                                P. 03/25
. ..
~.




             failure of securing such Declaratory order shall in no way affect the enforceability
             or validity of this Post Marital Agreement.

             In consideration ·of the mutual promises, agreements. partitions, exchanges,
             releases. and waivers contained in this agreement and in consideration of the
             parties' desire to establish certain rights and obligations by this agreement. and with
             the intent to be fully bound by the terms of this agreement, the parties covenant,
             agree, and contract as follows:

                                               ARTICLE 1
                                           Statement of Facts

      1.1    Property of Parties
             FRANK and CYNTHIA own as their respective separate property all of that certain
             estate, real, personal, and mixed, described in Schedules A and B attached to this
             agreement.

      1.2    Disclosure                                                                             .
             Each party represents and warrants to the other party that he or she has, to the best
             of his or her ability, made to the other party a fair and reasonable disclosure of· the
             nature and extent of-the property of the parties, including values. and f~nancial
             obligations, contingent or otherwise, and that the disclosure includes but is not
             limited to the property set forth in Schedules A and 8 attached to this agreement
             and other documentation exchanged between the parties before their execution of
             this agreement. Each party additionally ackn'owledges that he or she has adequate
             knowledge of the property and financial obligations of the parties before the
             execution of this agreement. Furthermore, and before the execution of this
             agreement. each party has previously offered to provide. or has provided, to the
             other party all information and documentation pertaining to all property, including
             income and value, and all financial obligations that have been requested by the
             other party. Each party acknowledges that he or she has, or reasonably CQuid have
             had, full and complete knowledge of the estate of the parties and of all financial' .
             obligations of the estate of the parties.                       .

                                             ARTICLE 2
                                    Separate Property of the Parties

      2.1    Separate Property of FRANK
             The Parties agree that FRANK owns and has the exclusive right to possess and
             e.njoy as his sole and separate estate, free from any claim of CYNTHIA, the property
             listed in Schedule A, Which is attached .to this agreement and incorporated herein
             in it for all purposes. In addition -the assets listed on Schedule A, the following shall
             constitute the separate property of FRANK, to-wit:



                                               Page 2 of 24                               ~fi
                                                                                           C 5
·NOV~16-2000    THU 11:55 AM                                   FAX NO.                                P. 04/25



           A.       an    mutations, changes, and increases in kind or in value of FRANK's
                     separate property since October 15, 1998;
           B.        aU increases in kind or in value of FRANK's separate property resulting from
                     the time. talent, labor, or personal efforts of either or both parties since
                     October 15.1998:
           C.        aU income and revenues from FRANK's separate property. all income and
                     property acquired as a result of FRANK's separate property, and all income
                   . and property resulting from the reinvestment of that income. including
                     interest and dividend income. since October 15. 1998;
           D.        all of FRANK's interest in or claim to any future profits of any partner$hip,
                     joint venture. or corporation owned by FRANK on October 15, 1998 or
                     acquired by FRANK following the marriage, whether the profits are
                     distributed or undistributed;             .
           E.        all profits, commis~ions, distributions, revenues royalties. wages, salary,
                                                                         t

                     director's compensation, bonuses, stock, stock options, warrants, or other
                     compensation or benefits of any type earned or received by FRANK after
                     October 15, 199B. and all income and property derived from the reinvestment
                     of FRANK's profits. commissions. distributions. revenues, royalties. wages.
                     salary, director's compensation, bonuses, stock. stock options. warrants, or
                     other compensation or benefits of any type earned or received since October
                     15, 1998, together with all interest and dividend income receJved by FRAN K
                     during the marriage;
           F.        all contributions to all individual retirement accounts, all retirement plans, and
                     aU other employee benefit prans, incruding, but not limited to the Screen
                     Actors Guild (SAG) Pension Plan and American Federation of Television and
                     Radio Artists (AFTRA) Pension Plan, made by or on behalf of FRANK after
                     October 15, 1998, together with all increases in value of all such plans;
           G.        aU interests in any trust in which FRANK has an interest, including but not
                     limited to all corpus of those trusts, as well as all distributed and
                     undistributed income from those trusts;
           H.        all recovery for personal injuries and/or property losses sustained by FRANK
                     during the parties' marriage, including any recovery for loss of earning
                     capacity since October 15, 1998; and                              .
           I.        all property and property rights acquired by FRANK by gift, devise. or
                     descent;
           J.        All income, from any source, earned by FRANK since October 15,1998.

           CYNTHIA partitions and exchanges to FRANK all her community property interest,
           if any, in and to aU the property herein above listed under Paragraph 2.1. as well as,
           the property listed in Schedule A, together with any insurance poJicies covering the
           property and any escrow accounts that relate to it. CYNTHIA grants, releases, and
           confirms to FRANK and to his heirs and assigns aU right; title, and interest in and
           claims to the property listed in Schedufe A. to have and to hold the same, with an
           and singurar the hereditaments and appurtenances thereto belonging forever.


    -rJ-                                       Page 3 of 24
· NPV-1.6-200D THU 11:53 AM                                  FAX NO,                                   P. 05/25·



     2.2    Separate Property of CYNTHIA
            The parties agree that CYNTHIA owns and has the exclusive right to possess and
            enjoy as her sole and separate estate. free from any claim of FRANK, an the
            property listed in Schedule B, which is attached to this agreement and incorporated
            in it for all purposes. In addition the assets listed on Schedule 8. the following shall
            constitute the separate property of CYNTHIA, to-wit:

            A.     alf mutations, changes, and increases in kind or in value of CYNTHIA's
                   separate property since October 15. 1998~
            B.     all increases in kind or in value of CYNTHIA's separate property resulting
                   from the time. talent. labor, or personal efforts of either or both parties since
                   October 15. 1998:
            C.     all income and revenues from CYNTHIA's separate property. aU income and
                   property acquired as a result of CYNTHIA's separate property. and all
                   income and property resulting from the reinvestment of that income,
                   including interest and dividend income, since October 15. 199B;
            D.     all of CYNTHIA's interest in or claim to any future .profits of any partnership,
                   joint venture. or corporation owned by CYNTHIA on October 15, 1998 or
                   acquired by CYNTHIA following the marriage. whether the profits are
                   distributed or undistributed;
            E.     all profits. commissions. distributions, revenues, royalties, wages, sa1ary,
                   director's compensation, bonuses, stock, stock options, warrants. or other
                   compensation or benefits of any type earned or received by CYNTHIA after
                   October 15. 1998. and aU income and property derived from the reinvestment
                   of CYNTHIA's profits, commissions, distrjbutions, revenues, royalties, wages,
                   salary, director's compensation, bonuses. stock, stock options. warrants, or
                   other compensation or benefits of any type earned or received since October
                    15, 1998, together with all interest and dividend income received by
                   CYNTHIA during the marriage;
            F. .   all contributions to all individual retirement accounts, aII retirement plans, and
                   aU other employee benefit plans made by or on behalf of CYNTHIA after
                   October 15, 1998, together with all increases in value of all such plans;
            G.      all interests in any trust in which CYNTHIA has an interest. including but not
                    limited to all corpus of those trusts, as weH as aU distributed and
                    undistributed Income from those trusts;
            H.      all recovery for personal injuries and/or property losses sustained by
                    CYNTHIA during the parties' marriage, including any recovery for loss of
                    earning capacity since October 15, 1998; and
            I.      all property and property rights acquired by CYNTHIA by gift. devise, or
                    descent        .
            J.      AII.income, from any source, earned by CYNTHIA· since October 15. 1998.

            FRANK partitio·ns and exchanges to CYNTHIA all his community property interest.
            if any, in and to all the property herein above listed under Paragraph 2.2. as wen as,


      ~                                       Page 4 of 24
                                                                                         ~
                                                                                         CWS
  . .
. NOV-i6-200C THU 11:57 AM                                      FAX NO.                               P. 06/25
.. ,   ..


               the property listed in Schedule Bf together with all ins~rance policies covering,the
               property and all escrow accounts that relate to it. FRANK grants, releases, and
               confirms to CYNTHIA and to her heirs and assigns all right. title. and interest in and
               claims to the property listed in Schedule B, to have and to hold the same. with all
               and singular the hereditaments and appurtenances thereto belonging forever. '

        2,3    Asset Descriptions
               The parties have tried to use the correct legal description for each asset listed In
               any sChedule attached to this agreement. 'f any asset is incorrectly described, the
               description used is adequate forthe purposes of this agreement and accompanying
               schedules, and the parties agree to execute any additional paperwork required to
               confirm ownership in the name of the party in whose schedule the asset appears.

                                              ARTICLE 3
                           Income or Property Derived from Separate Property

       3. 1    Income from FRANK's Separate Property
               CYNTHIA agrees that all income, changes. mutations. and increases in kind or in
               value of FRANK's separate property from October 15, 1998 and following the
               execution of this agreement and all property that he may hereafter acquire as his
               separate property. including all property acquired as a result of the reinvestment of
               income from separate property. will be the separate property of FRANK.

        3.2                              s
               Income from CYNTHIA Separate Property
               FRANK agrees that all income, changes, mutations, and increases in kind or in
               value of CYNTHIA's separate prope'rty from October 15. 1998 and following the
               execution of this agreement and all property that she may hereafter acquire as her
               separate property, including all property acquired as a result of the reinvestment of
               income from separate property, will be the separate property of CYNTHIA.

       , 3.3   Waiver of Claims
               Each party agrees that the respective separate property of the parties will be free
               from all claims that the other party may have before the date of this agreement, as
               well as all claims th~t may arise following the execution of this agreement. Neither
               party will be entitled to any reimbursement of any kind or nature (including time, toil,
               talent and labor). including but not limited to any contribution by a party from his or
                     l


               her separate estate for the living expenses of the parties, for the ordinary and
               customary maintenance of the separate property of the other party. for any sums
               expended on or for the benefit of the other party. orforany contribution made by the
               party from his or her separate estate for the purchase of. or discharge of any lien
               or encumbrance on, or improvement of the separate property of the other party. Any
               money used for the benefit ,of the other party will be presumed to be a gift to the
               other party, as contrasted with a payment for which reimbursement or repayment


                                                                                          &'l/£
                                                 Page 5 of 24                                CWS
:   NOV-16-2000
       .        THU 11:58 AM                                    FAX NO.                                   P. 07/25



              is later expected, unless the parties agree otherwise in writing. This waiver applies
              du.ring the lifetime of both parties. as well as on the death of either or both parties.
              This waiver extends to any rights. whether choate or inchoate, that may arise under
              the laws of Texas or any other Jurisdiction. Each party further agrees that. by signing
              this agreement and accepting any benefit whatsoever under it, he or she is
              estopped from making any claim of any kind at any time to any separate property
              or the separate estate of the other party. except as may expressly be provided for
              in this agreement.

              FRANK waives and releases all rights of reimbursement of any kind or nature
              (including time, toil. talent. and labor) that he might presently or in the future have
              or claim on behalf of his separate estate or the community estate. if any, against the
              separate property estate of CYNTHIA. CYNTHIA waives and releases all·rights of
              reimbursement of any kind or nature (including time. toil, talent, and labor) that she
              might presently or in the future have or claim on behalf of her separate estate or the
              community estate. if any, against the separate property estate of FRANK.

       3.4    Income from Separate Property.
               Income from separate property includes but is not limited to interest, rents, royalties,
               stocks splits. and dividends, salary, bonuses. and other compensation. The parties
                     l


               agree ·that all income received during their marriage from the separate property
               owned by one or either of them. or that is thereafter acquired. will be and forever
               remain the separate property of the owner of the separate property producing the
               income or from which the income is derived. Each party forever releases,
               relinquishes, and renounces any interest in such income derived from· the separate
               property of the other party in consideration ofthe reciprocal agreement and release,
             . relinquishment. and renunciation by the other party.




                                                ARTICLE 4
                                                  Liabilities

              All liabilities and obligations both contingent and absolute of either of us that exist
              at the date of this agreement shall be enforceable against and discharged from the
              separate property of the party who incurred the particular liability or obligation and
              shaH not be enforceable against or dischargeable from the property of the other.

                                                ARTICLE 5
                                         Man·ag~ment    of Properties




                                                Page 6 of 24
                                                                                            tJt46
                                                                                             cws



                                                                                                       _
                                                                                              ..... _... ......   _---
. NOV-.16-2000 THU 11: 59 AM                                   FAX NO.                               P. 08/25
.-,.
.   .
        ,.




        5.1   Management of Properties
              Each party has the full. free. and unrestricted right to manage the separate property·
              ove·r which he or she has control. including without limitation the right to conveyor
              encumber the property; to dispose of it by sale, gift. or otherwise; and to deal with
              it without taking into consideration any rights or interests of the other party. If the
              joinder of FRANCIS WAYNE SINATRA or CYNTHIA WHITE SINATRA ("joining
              party") should be required by law in connection with the execution of any document
              by the other party with respect to the separate property of the other party, on
              request and from time to time, the jOining party must execute all such documents
              necessary to effect the desires of the other party. including gift tax returns, but
              without any personal liabUity of the joining party. Neither party has the authority to
              encumber or dispose of the other party's separate property without the other pa rty's
              express written consent.

        5.2   Certain Events Not Ev,·dence of Community Property
              The following events may not, under any circumstances, be considered evidence
              of any intention to create community property:

              A.     the filing of joint tax returns;
              8,     the taking of title to prop~rty, whether real or personal. in joint tenancy or in
                     any other joint or common form;
              C.     the designation of one party by the other party as a beneficiary of his or her
                     estate or as trustee or any other form of fiduciary:
              D.     the combining or mixing by one party of his or her separate funds or property
                     with the separate funds or property of the other party, including the pledging
                     of jOlnt or separate credit for the benefit-of the other party's separate estate;
              E.     any oral statement by either party;
              F.     any written stateme~t by either party. other than a written agreement that
                     contains an explicit statement of the party's intent to change the party's
                     separately owned property into jointly owned property or a written agreement
                     designating a particular piece of property as a gift to the other party;
              G.     the payment from the funds of either party for any obligations, including but
                     not limited to the payment of mortgages, interest. real property taxes. repairs,
                     or improvements on a separately or jointly held residence; and
              H.     the jOint occupation of a separately owned residence, even though
                     designated as a homestead.

              The provisions of this section 5.2 are not comprehensive.

                                               ARTICLE 6
                                Termination of Marriage by Court Order

        6.1   Property to FRANK



                                               Page 7 of 24
         NOV-.16-2000 THU 12: OJ ?M                                FAX NO,                               p, 09/25
.
_0   •




                   In the event the marriage of the parties is terminated, CYNTHIA agrees that FRANK
                   will be awarded all his separate property, including- all property described in this
                   agreement as being the separate property of FRANK, as well as any and all
                   property, income, or assets acquired by FRANK subsequent to the execution of this
                   Post Marital Agreement. CYNTHIA agrees to release all interests or claims she may
                   have in FRANK's separate property. CYNTHIA further agrees to execute any
                   documents necessary to set aside and confirm to FRANK his separate property and
                   to release any and all claims that CYNTHIA might have in and to FRAN K's separate
                   property.

             6.2   Property to CYNTHIA
                   In the event the marriage of the parties is terminated, FRAN K agrees that CYNTHIA
                   will be awarded all her separate property, including aU property described in this
                   agreement as being the separate property of CYNTHIA. as well as any and all
                   property, income. or assets acquired by CYNTHIA subsequent to the execution of
                   this Post Marital Agreement. In addition. CYNTHIA shall receive and FRANK shall
                   be obligated as follows:

                   A.     Lump Sum Payment. In consideration. and in exchange for compromises
                          regarding the payment of Spousal Support by FRANK ,to CYNTHIA and
                          release of all claims by both parties, FRANK shall pay to CYNTHIA the sum
                          of Two Hundred Thousand Dollars ($200,000.00) within five' (5) days of the
                          parties marital status being terminated by court order, Said payment shall
                          be tax-free to CYNTHIA and shall not be tax deductibJe by FRANK. Either
                          party has the right to obtain a termination of marriage.

                   B.     Spousal Support. In addition to the lump sum payment stated above. FRANK
                          shan pay to CYNTHIA as and for non~modifiable Spousal Support the sum
                          of Five Thousand Dollars ($5,000.00) per month payable one-half (~) on the
                          1st and one-half (Yl) on the 15th days of each month for a period of twenty-
                          four (24) consecutive months commencing on the 1st day of the first month
                          following the termination of the parties marriage by the Court. Said Spousal
                          Supportshan te-rminate upon the death or remarriage of CYNTHIA, FRANK's
                          death or twenty-four (24) months whichever shaH first occur. The Spousal
                          Support set forth herein is non-modifiable as to amount and duration. The
                          jurisdictional limitation herein is absolutely non~modifiable and no Court shall
                          have the power to set any support or extend support payments beyond the
                          twenty-four (24) month period hereinabove set forth, irrespective of whether
                          any such request was made prior to or subsequent to the expiration of the
                          said twenty-four (24) month period. The Spousa' Support set forth herein
                          shan be non-taxable to CYNTHIA and not deductible by FRANK.




                                                                                               &&$
                                                                                               cws
                                                    Page 8 of 24




                                                                                                                    •
·   ~OV-.16-2000    THU 12: 01 PM                                FAX NO.                              p, 10/25




               c.       .occupancy of FRANK'S Residence. The parties acknowledge that the
                        parties are currently residing in FRANK's residence which has been
                        confirm,ed as his sale and separate property and in which the CYNTHIA has
                        no interest. Notwithstanding the foregoing, in the event either party or both
                        parties should choose to separate and/orterminate the parties marital status,
                        CYNTHIA and her two (2) minor children shall be allowed to remain as
                        tenants, for no charge. in FRANK's residence until such time as both children
                        have completed the balance of the then current school term in the year in
                        which the parties have separated. By way of example, if the parties or either
                        party chooses to separate in February 2002, and the children's school term'
                        ends at the end of June 2002. CYNTHIA and the minor children may remain
                        in the residence with FRANK up to but no later than fourteen (14) days from
                        the date the school term ends for whichever child has the latest school term
                        ending date. The agreement by the parties that CYNTHIA and the minor
                        children may remain in the residence until the completion of the children's
                        current school term in the year in which the parties separate, shall not in any
                        way alter or change the parties rights, obligations and agreements as set
                        forth in this Post Marital Agreement. Nothing 'herein contained shall be
                        deemed to create any right or interest by CYNTHIA in FRANK's pres,ent
                        residence(s) or any future residence. and it is so ORDERED. In the event of
                        the failure or refusal of CYNTHIA to vacate FRANK's residence in time1y
                        fashion. time being of the essence. and it becomes necessary for FRANK to
                        take legal action for her removal therefrom, CYNTHIA shaH be obligated for
                        all costs. expenses and attorney's fees incurred by FRANK in seeking such
                        removal. In that event, and at FRANK'S option. said costs, expenses and
                        attorney's fees incurred by FRANK, shall be deducted from the lump sum
                        payment set forth in Paragraph 6.2.A above"orfrom the Spousal Support set
                        forth in Paragraph 6.2.B above.

               FRANK agrees to release all interests or claims he may have in CYNTHIA's
               separate property. FRANK further agrees to execute any documents necessary to
               set aside and confirm to CYNTHIA her separate property and to release any and all
               claims that FRANK might have in and to CYNTHIAts separate property.

        6.3    Cynthia's Obligation Under 1999 Agreement Extinguished
               Cynthia and Frank acknowledge that pursuant to the 1erms of the Post-Nuptial
               Agreement dated February 1999, which is superceded by this Agreement t there
              , exists an obligation for Cynthia to re-pay to Frank a sum of $30.000.00. Frank
                waives any claim or entitlement to h'e repaid by Cynthia for the sum of $30.000.00
                as previously set forth in the prior Agreement.                 .

        6.4    Liabilities to FRANK



                                                                                           /1 L/~-S..
                                                  Page 9 of 24                            -bffNs
.NOV-IQ-2000 THU 12:02 PM                                    FAX NO.                              P. 11/25




            In the event the marriage of the parties is terminated, FRANK agrees to be
            responsible for and pay all liabilities and obligations associated with his separate
            property. including all property described in this agreement as being the separate
            property of FRANK. FRANK further agrees to indemnify and hold CYNTHIA and her
            property harmless from all liabilities associated with FRANK's separate property. In
            addition. FRANK shall be obligated and shall pay attorney fees to Donn C.
            Fullenweider the sum of $15.000.00 for services rendered to CYNTHIA. Said
            p'ayment shall be made directly to Donn C. Fullenweider within thirty (30) days after
            the Judge of the 3291h District Court signs the Order on Declaratory Judgment which
            will be presented 'by joint motion of the parties.

     6.5   Liabilities to CYNTHIA
           In the event the marriage of the parties is terminated. CYNTHIA agrees to be
           responsible for and pay all liabilities and obligations associated with her separate
           property. including all property described in this agreement as being 1he separate'
           property of CYNTHIA. CYNTHIA further agrees to indemnify and hold FRANK and
           "his property harmless from all liabilities associated 'with CYNTHIA's separate
           property.                                                          .

     6.6    Waiver of Temporary Spousal Support, Spousal Maintenance, and Alimony
            Subject to the provisions set forth on Paragraphs 6.1 and 6.2, each party waives
             any right that may exist under law to seek or obtain spousal maintenance or alim~ny
             from the other party. If a court of com'petent jurisdiction orders either party to pay
             to the other party. or to a third party on behalf of the other party. temporary spousal
             support or alimony of any kind during the pendency of a dissolution proceeding, that
             temporary spousal support or alimony paid by one party to the other in connection
             with such a dissolution proceeding must be reimbursed to the party paying the
             spousal support or alimony within five days after receipt' by the receiving party.
             Thus, for example. if $1,000 in temporary alimony is paid by FRANK to CYNTHIA
             during the pendency of a dissolution proceeding. the sum of $1,000 must be
           " reimbursed to FRANK by CYNTHIA within five days after CYNTHIA receives the
             $1,000 from FRANK.

     6,7    Release and Waiver
            Frank and Cynthia acknowledge that they did not co-habitate prior to their.marriage
            and further acknowledge that prior to their marriage there was no agreement,
            express or implied, made by Frank and Cynthia and no tacit understanding
            regarding their property has ever existed between them. other than that all of the
            property, income and debts, of each party remains the p-roperty of each party. Both
            Frank and Cynthia have been advised by their attorneys of the California Supreme
            Court decisions in Marvin v. MaNin and their progeny. which hold that implied or
            express agreements or tacit understandings between persons to hold property ,and
            pool property during their relationship. may be enforced by either person. upon the


                                                                                          ~
                                             Page 10 of 24                                 CWS
· NOV-t6-200G THU 12:03 PM                                       FAX NO.                              PI 12/25
.... I .   ••




                 termination of their relationship. Both Frank and Cynthia do hereby waive any and
                 all rights and claims. which either may have acquired or may assert against the
                 other if it is later alleged that there was any period of co-habitation prior to their
                 formal marriage.

                 1n the event either party proceeds with the pending divorce or later files a marri~ge
                 dissolution proceeding (in the event of non suit or dismissal of the pending actions),
                 neither party may request the Court to divide the property of either or both parties
                 in a manner contrary to the terms of this agreement.

                 Each party relinquishes, disclaims, and waives all rights, title. and interest that he
                 or she may have to seek a division of property and liabilities in a dissolution
                 proceeding contrary to what is provided for in this agreement.

                                                  ARTICLE 7
                                              Income Tax Returns

           7.1   Tax Basis of Property.
                 The parties agree that the tax basis of each item of property allocated to FRANK
                 and CYNTH JA under the provisions of this Post Marital Agreement has not changed
                 and will not change by reason of the division. If either party alters the tax basis or
                 takes any other action that causes the other party to suffer any adverse federal
                 and/or state tax ramificatioris. the party who sought a new basis shall indemnify the
                 other party in the amount of the tax liabifity including attorneys' fees accountants'
                                                                                        t

                 fees and costs incurred in connection therewith. Each party shall not seek a new
                 tax basis for any item of property by reason of the division. and if one party does
                 hereafter attempt to seek a new tax basis, and if the other party is later assessed
                 additional federal or state income taxes on the ground that any division of property
                 under this Post -Marital Agreement was a taxable event, the party seeking the new
                 basis shall indemnify the other party in the amount of the tax liability arising from
                 any such assessment including attorneys' fees, accountants· fees and costs
                 incurred in connection therewith.

           7.2   Filing of Returns and Refunds
                 The parties acknowledge that they have filed separate income tax returns during
                 their marriage. Each party agrees to assume. paYt hear and indemnify and hold the
                 other free and harmless from his and her respective income tax returns. including,
                 but not limited to. ass~ssmentst additional taxes. penalties, tax preparation and
                 other professional fees and/or interest due andior later determined to be due in
                 connection with said returns. In the event of any tax refund for each of the parties'
                 separate tax returns, the party to whom the refund is due is awarded such refund
                 as his or her sole and separate property and the other party shall have no right. title



                                                                                             ~­
                                                 Page 11 of 24                                 CWS
.' NOV- J6-2000 THU 12: 04 PM                                  FAX NO.                            P. 13/25




               andlor interest in the same. The parties shall in the future file separate income tax
               returns.



        7.3     Tax Liability for Respective Businesses
               With respect to all corporate entities awarded to each party. and specifically
               CYNTHIA's law practice which is confirmed as CYNTHIA'S separate property, the
               party awarded such entity is ORDERED to assume, pay. bear. indemnify and hold
               the other party free and harmless of and from any and all monies due and owing,
               including. but not limited to assessments, additional taxes, penalties and interest
               due now and/or later determined to be due in connection with any future and past
               income tax returns.

        7.4    Cooperation and Furnishing of Information
               The parties agree that each of them shall mutually cooperate and provide access
               to all necessary information or records that may be needed in connection with tax
               filings and audits.

                                                ARTICLE 8
                                     Dissolution of Marriage by Death

        B.1    FRANK's Acceptance of CYNTHIA ~ Will and Waivers to Be Signed on Death
               of CYNTHIA
               FRANK agre~s to accept the provisions of any last will and testament and codicils
               that may be in effect at the time of CYNTHIA's death in full discharge. settlement,
               and satisfaction of any and all right. title, and interest that he, as CYNTHIA's
               husband, might otherwise acquire in her estate and property.

               Unless designated as a named beneficiary under a written instrument. FRANK
               waives and releases to CYNTHIA. her executors. administrators. or assigns, any
               and an rights of erection given to him as the husband of CYNTHIA. or through him
               to his heirs, to take against her last will and testament under any statutes, now or
               hereafter in force. in California or any other state or foreign nation in which
               CYNTHIA may have property at the time of her death. .

               If the marriage of the parties is dissolved by the death of CYNTHIA, FRANK agrees
               and hereby binds his personal representatives and heirs to agree to release and
               convey to CYNTHrA's estate any interest he may then have or claim to have in the
               separate property of CYNTHIA, including any property described in this agreement
               as.being the sepafate property of CYNTHIA or as belonging to CYNTHIA's separate
               estate, other than any benefit conferred on FRANK in this Post Marital Agreement.
               FRANK agrees to execute on request all instruments of release or conveyance that


                                                                                        ~-
                                                                                         CWS
                                               Page 12 of 24
. 'NOV-IB-2000 THU 12: 05 PM                                  FAX NO,                              PI 14/25




              are necessary to give effect to this agreement. CYNTHIA hereby binds her person~1
              representatives and heirs to release and convey to FRANK all of the interest. if any•
             .that CYNTHIA or her estate may have in the then separate property of FRANK and
              in all the property described in this agreement as being the separate property of
              FRANK or as belonging to FRANK's separate estate unless otherwise provided for
              in this agreement.

       8.2   CYNTHIA's Acceptance of FRANK's Will and Waivers to Be Signed on Death
             of FRANK
             CYNTHIA agrees to accept the provisions of any last will and testament and codicils
             that may be in effect at the time of FRANK's death in full discharge settlement. and
                                                                                   l

             satisfaction of any and all right. title, and interest that she, as FRANK's wife, might
             otherwise acquire in his estate and property.

             Unless designated as a named beneficiary under a written instrument, CYNTHIA
             waives and releases to FRANK. his executors, administrators, or assigns, any and
             all rights of election given to her as the wife of FRANK,· or through her to her heirs.
             to take against his last will and testament under any statutes, now or hereafter in
             force, in California or any other state or foreign nation in which FRANK may have
             property at the time of his death.

             If the marriage of the parties is dissolved by the death of FRANK. CYNTHIA agrees
             and hereby binds her personal representatives and heirs to agree to release and
             convey to FRAN K's estate any interest she may then have or claim to have in the
             separate property of FRANK, including any property described in this agreement as
             being the separate property of FRANK or as belonging to FRANK's separate estate,
             otherthan any benefit conferred on CYNTHIA in this agreement. CYNTHrA agrees
             to execute on request all instruments of release or conveyance that are necessary
             to give effect to this agreement. FRANK hereby binds his personal representatives
             and heirs to release and convey to CYNTHIA all of the interest. if any. that FRANK
             or his estate may have in the then separate property of CYNTHIA and in all the
             property described in this agreement as being the separate property of CYNTHIA
             or as belonging to CYNTHIA's separate estate unless otherwise provided for in this
             agreement.

      B.3    Family Allowance to Surviving Spouse
             The parties agree that the surviving spouse will not have the right to petition the
             court for the payment of a family allowance for the sUPP9rt of the surviving spouse
             following the death of a party. In that regard. the surviving spouse hereby waives
             and releases to the deceased party and his or her executors, administrators, or
             assigns any and all rights to a family allowance now or hereafter in...force .in .. -.-... - -_ ....
             California or any other state or foreign jurisdiction.




                                              Page 13 of 24
                                                                                         t:uiffs
                                                                                           C S
·-NOV-1~-2000   THU 12:06 PM                                   FAX NO,                               p, 15/25




      8.4      Life Estate in Homestead
               Subject to the following provision. each party irrevocably waives any right he or she
               might otherwise then have under the provisions of any IIhomestead" rights, now or
             . hereafter in force under the constitut~on· or the laws of Texas, the probate
               homestead in the State of California. or any other state or foreign nation, as well as
               all rights he or she might have under the provisions of the Texas Probate Code, as
               amended, relating to the right to have a fife estate in the homestead of the parties.

                                                 ARTICLE 9
                                              Other Provisions

       9.1      Entire Agreement
                Each party has carefully read this agreement. including all schedules attached to
                it and other documents to which it refers. and has executed it in re.liance on the
                party's own judgment. This agreement replaces any earlier agreements or
                understandings. whether written or oral, and there are no contemporaneous written
                or oral agreements that are not fully expressed in it. ' .

       9.2      Incorporation of Schedules
                All schedules and other instruments referred to in this agreement are incorporated
                into this agreement as completely as jf they were copied verbatim in the body of it.

       9.3      Partiallnva/idity
                If any prOVision of this agreement ts for any reason found to be unenforceable, all
                other provisions nonetheless remain enforceable.

       9.4      Enforceability
                This agreement may be enforced by suit in law or equity by either of the parties or
                by their heirs, executors, attorneys, or assigns. Each party agrees that, by signing.
                this agreement and accepting any benefit whatsoever under it, he or she is
                estopped and barred from making any claim of any kind at any time to any separate
                property or the separate estate of the other party or to any property described in this
                agreement as being the separate property of the other party. Each party waives his
                or her right to make claims to any separate property of the other party.or to any
                property designated as belonging to the separate estate of the other party, whether
                the property i,s acquired before or after this agreement is signed.

       9.5      Successors
                This agreement binds -and inures to the benefit of the parties and their respective
                legatees, devisees, heirs. executors, legal and personal representatives, assigns,
                transferees, and successors in interest.

       9.6      Amendment or Modification


                                                                                            17u4-
                                                                                             cws
                                                Page 14 of 24
    .. NOV-18-2000 THU 12: 07 PM                                      FAX NO,                              p, 16/25
•   ,'.   ...   II




                       This agreement may be waived, abandoned, modified, amended, discharged, or
                       terminated only by a written instrument signed by both parties. and their respective
                       attorneys. that specifically identifies the waiver, abandonment, modification,
                       amendment, discharge, ~r termination.

                9.7    Effective Date
                       This agreement takes effect when it is executed by both parties and will remain in
                       effect even when the parties' marriage is dissolved by death or othervvise.

                9.8    Execution of Documents
                       Each party agrees to cooperate fully with the other in performing all acts and in
                       executing. acknowledging, and delivering all instruments and documents required
                       to accomplish the intent of this agreement, including but not limited to deeds,
                                                                                  to
                       assignments, and promissory notes. Each party agrees execute all documents
                       required to accomplish the intent of this agreement within fourteen days after the
                       documents are presented to the party for execution.

                9.9    Attorney's Fees and Expenses for Enforcement
                       If either party defaults in performing any obligation under this agreement so that the
                       other party is required to engage the services of an attorney for enforcement or
                       relief, or if either partY brings an action or other proceeding to enforce this
                       agreement or to enforce any judgment, decree. or order made by a court in
                       connection with this agreement. the -defaulting party must pay all reasonable
                       attorney's fees, expert's fees. and other costs of the other party.

                9.10 Waiver of Breach
                     The waiver of any breach of any provision of this agreement does not waive any-
                     other breach of that or any other provision. Waiver of any term of this agreement
                     may be accomplished only concerning future performance and only by a written
                     instrument signed by both parties expressly stating the provisions waived.

                9.11 Titles and Captions
                        Article headings, titles, and captions contained in this agreement are merely for
                      - reference and do not define, limit, extend, or describe the scope of this agreement
                        or any provision.

                9.12 Representation
                       The attorney representing FRANK is WARREN COLE of Houston, Texas. CYNTHIA
                       has not received any legal, financial, or other kind of advice from FRANK or from
                       his attorney, WARREN COLE. in connection with the advisability or nonadvis~bmty
                       of entering into this agreement.




                                                                                                  dr&
                                                                                                   cws
                                                        Page 15 of 24
                                                            FAX NO.                            P. 17/25
...   ...


             The attorney representing CYNTHIA is DONN C. FULLENWEIDER of Houston,
             Texas. FRANK has not received any legal. financial, or other kind of advice from
             CYNTHIA orfrom her attorney, DONN C. FULLENWEIDER, in connection with the
             advisability or non advisability of entering into this agreement. .

       9.13 Place of Performance and Governing Law
            AU rights, duties, and obligations under thjs agreement are payable and enforceable
            in Texas. California, and any other jurisdiction in the United States in which
            enforcement of this agreement Is sought. This agreement must be construed, and
            its performance enforced, under Texas Jaw.

      9.14 Multiple Originals
           This agreement" is executed in multiple originafs. This agreement is signed after
           execution. of the Waiver of Disclosure of Financial Information.

                                          ARTICLE 10
                                  Representations and Warranties .

                                             WARNING

      EACH PARTY TO THIS AGREEMENT UNDERSTANDS THAT BY SIGNING THIS
      DOCUMENT HE OR SHE IS PERMANENTLY SURRENDERING RIGHTS AND CLAIMS
      HE OR SHE WOULD OTHERWISE HAVE UNDER TeXAS LAW AND UNDER THE LAW
      OF OTHER JURISDICTIONS.

      10.1   Representations and Warranties of CYNTHIA

      My name is CYNTHIA WHITE SINATRA. I represent and warrant that:

      1.     I have carefully read each and every p"ge of this agreement and all schedules
             attached or referred to, in their entirety.

      3.     I AM ENTERING INTO THIS AGREEMENT AFTER RECEIVING THE ADVICE OF
             INDEPENDENT COUNSEL AND BASED ON MY KNOWLEDGE AS AN
             ATTORNEY.

      4.     I have given careful and mature thought to the making of this agreement.

      5.     I fully and completely understand each provision of this agre·ement. concerning both
             the subject matter and the legal effect. I further acknowledge that this agreement
             was not procured by fraud, duress, or overreaching.




                                                                                      t?u:2
                                            Page 16 of 24                               cws
··NOV-16-2000 THU 12:08 PM                                 FAX NO.                              P. 18/25
..
 ',




      6.,'   I have jnv~stjgated the property and financiar obfigations of FRANCIS WAYNE
             SINATRA sUfficiently' to satisfy any questions I have in that regard. and I expressly
             waive any right to disclosure of the property and financial obligations of FRANCIS
             WAYNE SINATRA beyond the disclosures provided.

      7.     I am not relying on any fiduciary obligations owed by one party to the other or on
             any duty of disclosure founded on a confidential or other relationship between the
             parties. Furthermore, I am not relying on any legal or accounting advice or
             representation of fact or law provided by FRANCIS WAYNE SINATRA or anyone
             acting on his behalf.

      B. .   r fully understand that, by signing this agreement and accepting any benefit
             whatsoever under it. I will be estopped from making any claim of any kind at any
             time to any separate property or the separate estate of FRANCIS WAYNE
             SINATRA. except as expressly provided for in this agreement.

      9.     I fully understand that by executing this agreement I may be adversely affectjng my
             inheritance rights and property and that I am permanently surrendering rights to
             income and property I would otherwise have under Texas Jaw.

      10.    I am executing this agreement with intent to be bound fully by aU its terms.
                                                                              "-


                                  CYN
                                      ~IA WHITE s~
                                      ~-          '~
                                                   ~~
                                                    --
      10.2 Representations and Warranties of FRANK

      My name is FRANCIS WAYNE SINATRA. I represent and warrant that:

      1.     I have carefully read each and every page of this agreement and a1l schedules
             attached or referred to, in their entirety.

      2.     I am fully and completely informed by my attorney about the law relating to the
             subject matter of this agreement and about the spousal rights and liabilities of both
             parties.

      3.     I AM ENTERING lNTO THIS AGREEMENT VOLUNTARILY AFTER RECEIVING
             THE ADVICE OF INDEPENDENT COUNSEL.

      4.     I have given careful and mature thought to the making of this agreement.




      ~-                                     Page 17 of 24
                                                                                       ~
                                                                                         CW5
. NOV-1.6-2000 THU 12: 09 PM                                  FAX NO•                            P. 19/25




      5.     I ful1y and completely understand each provision of this agreement. concerning both
             the subject matter and the legal effect. I further acknowledge that this agreement
             was not procured by fraud, duress. or overreaching.                                 .

      6.     I have investigated the property and financial obligations of CYNTHIA WHITE
             SINATRA sufficiently to satisfy 'any questions J have in that regard, and t expressly
             waive any right to disclosure of the property and financial obligations of CYNTHIA
             WHITE SINATRA beyond the disclosures provided.

      7.     I am not relying on any fiduciary obligations owed by one party to the other or on
             any duty of disclosure founded on a confidential or other relationship between the
             parties. Furthermore, J am not relying on any regat or accounting advice or
             representation of fact or law provided by CYNTHIA WHITE SINATRA or anyone
             acting on her behalf.

      8.     I fully understand that, by signing this agreement and accepting any benefit
             whatsoever under it, I will be estopped from making any claim of any kind at any
             time to any separate property orthe separate estate of CYNTHIA WHITE SINATRA,
             except as expressly provided for in this agreement.

      9.     1fully understand that by executing this agreement f may be adversely affecting my
             inheritance rights and property and that I am permanently surrendering rights to
             income and property I would otherwise have under Texas law.

      10.     J   am executing this agreement with' intent to be bound fully by all its terms.




                                      F

      ExggurEO in rm:Itipt.originals on the dates and at the times of t
      shownDelow.

      STATEOF ___________
      COUNTY OF _ _-_~

              as' acknowledged before me at _ _ _ _ _ _ __
       _ ~~-------_ by FRAN'CIS WAYNE SINATRA.




           FWS                                   Page 18 of 24
· ": NOV-t6-2000 THU 12: 10 PM                            FAX NO.            P. 20/25




                                 Notary Public, State of _ _ _ __


                                       )(
                                       )(

        This instrum nt was acknowledged before me at _~_--.....~_ _ _'   M. on
        ______~------ by CYNTHIA WHITE SINATRA,




                                 Notary Public, State of California




                                            Page 19 of 24
WDV-16-2000 THU 12:10 PM                                     FAX NO.                          P. 21/25



                                            SCHEDULE A

                PROPERTY CONFIRMED AS FRANK'S SEPARATE PROPERTY

     A,    Real Estate:           "
           The following real property, including but not limited to any escrow funds, prepaid
           insurance, utility deposits, keys, house plans. home security access and code.
           garage door opener, warranties and service contracts, and title and closing
           documents, to wit:                                                           '

           D.    The unimproved real property located in Idylwild, California, subject to all
                 existing encumbrances and legally described as follows:

                  Lot 14, Tract 3606 in the City of Idylwild, County of Riverside, State
                  of California as per Maps recorded in Book 62, Pages 90-92 of Maps
                  in the Office o,t the County Recorder of said County;

           E.     The residential real property and townhouse located at 820 South Gretna
                  Green. Unit 7. Los Angeles, California and improvements, subject to all
                  existing encumbrances legally described as follows:

                  Lot 1 of condominiums, Unit 7 of Tract 36906 of Maps in Book 963, Page 25 of
                  Maps recorded in the Office of the County Recorded of said County

           F.    The real property and residence located at 9759 Suffolk Drive, Los Angeles.
                 California, subject to alf existing encumbrances, legally described as follows:

                  lot 48 of Tract 24946 in the City of Los Angeles, County of Los
                  Angeles, State of California, as per Maps recorded In Book 842,
                  Pages 82-94 as per Maps recorded in the Office of the County
                  Recorder of sard County

     2.    Cash, Checking, Savings and Brokerage Accounts
           All cash and bank accounts standing in FRANK's name and/or held on FRANK's
           behalf by any entity andlor individual.

     3.    Stocks and Bonds
           All sto'cks and bonds of any kind and nature standing in FRANK'S name andlor held
           on FRANK's behalf by any other person or entity.

     4.    Partnerships, Trusts, and Other Business Interests               ,
           The following partnerships/S Corporations and Trusts in which FRANK has an
           interest:
                  Sheffield Enterprises, Inc.


     ~                                       Page 20 of 24·
·.   ."N,OV-16-2000 THU 12: 10 PM                               FAX NO.                               P. 22/25



                         Essex Productions, Limited Partnership
                         Bristol Productions, Limited Partnership
                         Somerset Rear Estate Trust
                         Franksinatra.c.om
                         AK Cellars Winery
                         Somerset Distributors. Inc.
                         Somerset Trust

           5.     Retirement, Pension and FRANK'S Employee Benefit Plans
                  All sums. whether matured or unmatured, accrued or unaccrued, vested or
                  othelWise, together with all increases thereof, the proceeds therefrom, and any
                  other rights related to any profit-sharing plan. retirement plan. Keogh plan, pension
                  plan. employee stock qption plan. 401 (k) plan, employee savings plan, accrued
                  unpaid bonuses, disability plan, orotherbenefits existing by reason of the FRANK'S
                  past, present, or future employment. including, but not limited to, the foJlowing
                  retirement accounts:

                  A.      Screen Actors Guild (SAG) Pension Plan;
                  B.      American Federation of Radio and Television Artist (AFTRA) Pension Plan

           6.     Life Insurance Policies
                  All right, title and interest, both legal and beneficial, in and to any life insurance
                  policy in which FRANK is the owner, including, but not limited to. the following life
                  insurance policies:

                  A.      First Cofony Life Insurance policy number 2153436;
                  B.      First Colony Life Insurance policy number 2350893:
                  C.      Union Central Life Insurance policy number 03041827;
                  D.      American Federation of Musicians. Local 47 policy

           7.     Automobiles

                  A.      One 1991 Buick Reatta automobile, bearing California license number
                          2WBY559, subject to all existing encumbrances.
                   B.     One 1999 Buick Regal automobile, bearing California license number
                          4EGY479. subject to all existing encumbrances.
                   C.     One 2001 Chevrolet Impala automobile, bearing California license number
                          _ _ _" subject to all existing encumbrances.
                   D.     One 2000 ChryslerTown and Country automobile, bearing California license
                          number J73JXY t subject to all existing encumbrances.

           8.      Personal Property




                                                  Page 21 of 24
.~OV-16-2000 THU 12:11 PM                              FAX NO •                        P. 23/25




            A.    All furniture and furnishings, artwork an~ per~ona! property in FRANK's
                  possession and/or under his control.
            B.    All professional equipment and camera equipment in FRANK's possession
                  and/or under his control.
            C.    All of FRANK's clothing, jewelry and personal effects.

     7.     Miscellaneous
                                      ..                                          .
            A.    AU notes and loans receivable due and owing to FRANK from any source.
            B.    All notes and loans receivable due and owing to FRANK from any source.




                                                                               ~ce>-
                                                                                CWS
                                           Page 22 of 24
·NOV-16-2000 THU 12:11 PM                                     FAX NO.                              P. 24/25




                                              SCHEDULE B

                 PROPERTY CONFIRMED AS CYNTHIA'S' SEPARATE PROPERTY

     1. . Real Estate:                                           .
            The following rear property, including but not limited to any escrow funds, prepaid
            insurance. utility deposits, keys, house plans, home security access and code,
            garage door opener, warranties and service contracts, and title and closing LJ _
            documents, to wit: ~ ~ ~ J 'Y.)..CJ c7/d' ~/~ ,,~
              /}1/~J -7~                      /   77~ry                                  .   ---r~7
     a.     Cash, Checking, Savings and Brokerage Accounts
            The following right, title and interest in and. to the below listed Cash. Checking        l

            Savings and Brokerage Accounts
            a,tat ~ //h1/~ ~~~~ ~-~
     13.
            =/7 /~~.~~~~ ~~"/,'f-
           -All right, title BAd iRterest, betA legal and aeftefieiel, in and to the-




            a.
                                                                                                          .
     d.     Individual Retirement Account(s)                       ~ .. 4~ ~
            ~ht, title and interest in aRdto the        ~ny     I'~ d1A

     e.     LAllhe·~ right,
                       I~ijl·
                        nsurance p'olicles
                                          ~~~.
                            title and interest. both legal and beneficial, in~d to tim
                                                                                              ~/'"
                                                                                         ~ --y- ~
                                                                                                  ,       •

           ·~~~~7~-                                                      ..
     f.    ~ersonal Property
            a.      The following furniture, furnishings, fixtures, goods r art objects, collectibles,
                    appliances, and equipment:
            b.      All clothing, Jewelry, and other personal effects in the possession of
                    CYNTHIA or subject to her sole control




                                               Page 23 of 24
                                                      FAX NO.                   P. 25/25
t   •




             c.   Any item in any room that was given as gifts to CYNTHIA.


        g.




                                         Page 24 of 24
                                                                             .~
                                                                              C .
'! •


       .   '   ...



                     CALIFORNIA ALL-PURPOSE ACKNOWLEDGMENT
                     ~&X'«««..er««..ar«.a'««««««««.e                                                         SUMMARY OF $$ TOIFOR BENEFIT OF CS
                                                   SCH. C    CAP GIL                   FEDERAL                        STATE          REMAINING             TO
YEAR        WAGES ,      INTERE      DIVIDEND     INCOME     LOSSES       PTRSHPS     TAXES PAID                   TA XES PAID         COM $$ 1        C. SINATRA
2003          1,906        10,448          285    (128,247       (3,000)     748,387       (147,563                       (47,932)        437,284          194,002
2004            154         8,333          474    (152 ,304      (3 ,000)    705,323       (126 ,152)                     (4 1,304        394,524           88,574
2005         27,489       23,905        38,322    (359 ,617   1,364 ,359  1,224,18 1       (505, 134                    (2 19,377)        229,769          818,839
2006          4,995       46,534         4,885    (159 ,723      (3,000   1, 101,857       (259,377                      (84,41 3)        654,758          503 ,347
2007          7,307       22,436        24,725      (44,566 12,367,795        30,338     (1,848,998                   (1,149,552      (2,958 ,310)         903 ,706
2008          6,455       55,426        22,664    (249, 138        1,202  1,182,353        (259,864                       (77,889)        680,007        1,009,92 1
2009          9,017       18,649         1,602    (102,050         (200     486,472          (93,407                      (23,345         296,938          434,362
2010         18,949           438          324      121,509        1,303     543,044       (198,447                       (5 1,724 )      434,093          315,759
20 11        17,098           903          134      114,447        (289     445 ,864       (167 ,956                     (47,446)         363,044          283,647
2012          4,364       14,092         4,809      124,671        5,550    479 ,813       (180 ,503                      (62,98 1)       384,265          113,320
2013          4,288       14,699        14,358      132,248        4,671     188,084       (105,422                       (21,134)        227, 121          47,182
Totals       102,022     215,863       112,582    (702,770) 13,735,391      7,135,716    (3,892,823)                  (1,827,097)        1,143,493        4,712,659



        1 This amount reflects on ly what may have been deemed as commun ity income. All CG/Losses are not included since that wou ld be sepa rate property .




                                                           EXHIBIT R-S2 (1 of 1)
                                          16



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12        Respondent's Exhibit No. 72
     FWS Trial Inventory & Appraisement
13

14

15

16

17

18

19

20

21

22

23

24

25
                                          Cause No. 46 184
                                                                               1             .1.             I.          .1. __
                                                                                   TRIAL INVENTORY OF FRANCIS W. SINATRA, JR.
                                                                                                                                                           -
                                                                                                                                                                                                      -    -                                          -
                                     329TH Distric t Court
                                   Wharton Co unty. TO)(a8
                                                                                                                               ---                                                                                                                                   -

    t                                                                                 BAL.         PARTY          COM.           HUS .              WIFE
    I                                     ASSET/LIA BILITY                           AS OF         IN POSS       VALUE           SEP.               SEP.                                            NOTES
                                                                               I             I               I           I                      I              I                                                                                      Exhibit No.
    t                     REAL ESTATE                                          I                                                                               I
    10706 Hensel Rd., Beverly Hills , CA                                                                                                                       IseeGrant Deed (FW5D2518 to FWSOO2S 19)                                          R41 - Grant Deed
1       lot 9 of Tract No. 21845, per map recorded in Book 6 19,                                                                                                   • John Eckel and Gwenn Eckel GRANT 10 Francis Wayne Sinatra , Trustee
    i   paQCS 63 and 84 Induslve olll.laos                                     1             1                           I     4 .600.000.00    I                  of t/le Francis W. Sina tra Trust datod J une 15, 1998 "
                                                                                                                                                                   Adjustable Rate Mortgage execu ted AugustS, 2012 - City Nalional Bank for
                                                                                                                                                                   S 1,800,000 -FWS Trus t paid the 51 .800,000 on 12-20-2007 (FWS 002520
                                                                                                                                                                   to FWS 002525 )
                                                                               I                                                                                   See also Deed 01 Trust (AugustS, 2012) (FWS002527 to FWS002543)

2   I                           Less MorTgage CNB Finance
                                                                               I                                             (1,806,000,00)
                                                                                                                                                                   "Borrowe(' Fran cis Wayne Sinatra - "Tru sto(' Francis W ayne Sinatra,
                                                                                                                                                                   Truslee 01 the Francis W, Sinatra Trust"
                                                                                                                                                                                                                                                R42 _ Adjus table
                                                                                                                                                                                                                                                Rate r..lor1gage
                                                                                                                                                               See also Scheudle A _ 2007 Tax return (FWSOO0853)
                                                                               I                                                                               Line 10 _ "Home mortgage interest paid and rep orted on lor 1098 -
                                                                                                                                                               (553 ,753)
    I
                                                                                                                                                               NOTE _ FWS Trust pai d Cily National Bank 51.806 ,000 on 12-20-2007,
        19 13 Kel .... ing W ay. Wharton TX (50% undi .... ided interest)
3       Lo t Fi ve (5) LESS , SAVE  (2 1.75%), Essex          R"
                                                                                                                               1.700,000.00                    Production LP. (33%) and Sheffield Enterprises , tne. (27%)                      RSO
                                                                               I
             F, an ~   W. Sonalra , Jr.                                                                                                                                                                                                               Page   t




                                                                                                        EXHIBIT R-72 (1 of 2)
                                                                                                    I            I             I
                                                                                                                 I             I
                                         Cause No. 46, 184                                TRIAL INVENTORY OF FRANCIS W. SINATRA, JR.
                                        329TH District Court                                                                                                                       -   -                                                   -   ------                        _..        --
                                       Wharton County, Texas

                                                                                             BAL.        PARTY I      COM.     I     HUS.              WIFE
                                      ASSETILIABILITY                                       AS OF       IN POSS I    VALUE     I     SEP.              SEP.                                                                    NOTES
                                  PENSIONIRE'iTREMENYlfRAS
              I
                                                                                                                               I
     10 Screen Actor's Guild (SAG)                                                                                                                                       Confirmed as FSWs SP - Page 3 (F) of 24 and Page
                                                                                                                               i                                         21 of Post Marital Agreement                                                                                            R23
     11 ~merjcan Federation of Television & Radio Artists (AFTRA)                                                                                                        21 (5) of Post Marital Agreement                                                                                        R23
11"2 American Federation of Musicians     (AFM)                                                                                1                                         Confirmed as FSWs SP - Page 3 (F) of 24                                                                                 R23
    ---
                                             LIFE INSURANCE                                         I                                                                                      -   .'                                                           -------           -        --




     11 First Colonv Life Insurance Dolicv number 2153436                                                                                                                Confirmed                  as   FSWs SP   -   Paae   21   of 24 of Post Marital Agreement                               R23
     14 First Colon~ Life Insurance 201i~ number 2350893                                                                                                                 Confirmed                  as   FSWs SP   -   Page   21   of 24 of Post Marital Agreement                               R23
     15 Union Central Life Insurance Dolicv number 03041627                                                                                                              Confirmed                  as   FSWs SP   -   Paae   21   of 24 of Post Marital Agreement                               R23
     16 !American Federation of Musicians. Local 47 Policv                                                                                                               Confirmed                  as   FSWs SP   -   Page   21   of 24 of Post Marital Agreement                               R23
          I                                                                                         I
                                      PERSONAL PROPERTY                               I             I                                              I                 I    ----                                                                 -                                                                    -

          i                                                                           I             I
     17 IFurniture & Furnishings - 9706 Hensel Rd.                                                  I                                150.000.00
     18 Furniture & Furnishings - 1913 Kelving Way. Wharton TX                                      I                              undetermined                      I
        I                     MISCELLANEOUS                                           I             I                                                                I
          I
                                                                                                                                                                     IFWSOOOO56 - ,ig"". 01·1(>-2005
     19 :Promissory Note                                                                                                                           i
                                                                                                                                                   I                     $40,000 plus interest at 5% due and payable pon the sake of 3420 Old
        ICynthia Sinatra to Frank Sinatra (01-10-2005)                                                       -
                                                                                                                                      40,000.00                          Canney Road, Wharton, Texas 77478.                    ___ , __ , _                                                      R33 already admitted
                                                                                      I             I                                                                          -                                                                                 -   -                  -

          I                                                    TOTAL GROSS ESTATE I                 I                   0,00       3,304,564.02               0.00 I
          I                     ... n ...... , ... .,   rencer as negarwes)                         I
          I
w-Ipersoanl Loan from George Kalinsky                                                                                   0.00         (10,000.00)                                                                                                   -    -
    Promissory Nole - Th-e Francis W. Sinatra Trust owes to
 21 Nancy Sinatra Lambert Trust - March 14.2014                                                                                     (250,000.00)                         March 14.2014 Promissory Note                                                                                           R51
"

          I                                                         TOTAL LIABILITIES I                                 0.00                    I                         --   -                                                               -             -       -   -        -,         ,


          I                                    NET ESTATE                             I                                 0.00       3.044.564.02 I             0.00




                  Frlln~   W. Sinatra. Jr.                                                                                             5131/2014                                                                                                                                                       PIIgo2




                                                                                                                 EXHIBIT R-72 (2 of 2)
                                    31



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12   Petitioner's Exhibit No. 27
     Memo from F. Sinatra to Matt
13

14

15

16

17

18

19

20

21

22

23

24

25
                         HNU"l-tLY LIU.




To: Matt
Re: Cynthia expenses

Dear Matt,

As of September 1st. 2009, the following items will still be paid by me.

   a) Mortgage on property: 1913 Kelving Way Court, Wharton Texas 77 48B.
      (This payment will be applied each month directly from my bank account at
      Prosperity Bank. Wharton Texas).
   b) All charges concerning or related to utilities; (gas, water and electricity).
   c) Any and all repairs pertaining to the actoal structure of the building;
      (including: roof, floors, wails, built in appliances such as refrigerators,
      freezers, air conditioners, heaters, as well as plumbing and electrical work).
   d) Comprehensive health insurance for Cynthia Sinatra, Brittany Brink, and
      Victoria Brink. This does not include deductibles incurred at time of c\aim(s).
   eJ Requirements for tuitions, books, and 'other similar expenses necessary for
      the continuing college education of both girls.
   f) The sum of $1,000.00 per month to each girl for assistance in their living
      expenses while in school. It Is my considered opinion that when out of school
      both girls are of age and capability to secure gainful employment.
   g) The sum of $2,800.00 per month to Cynthia as prOvided in the Citi Bank
      credit card that has an account number different than my own, and is written
      in her name.
   h) As of this writing, I am not aware of any other liabilities that I have found
      necessary to pay on behalf of Cynthia or the girls, however I will make
      additions or subtractions to the above list, as required if and when they
      occur.


Also as of this date, there will be no furtller contributions of supplemental monies
by my credit card, as there have been in the past, to assist in the payment of
Cynthia's other expenses. I have discussed this situation with her and she assures
me that she will be making at least enough income to cover these expenses, which
are in reality, a lesser figure each month than the contributions I make. The only
exceptions to the above mentioned "contributions of supplemental monies" would
be provided in cases of emergencies. The determination of these exceptions will be
made by me alone, if and when an emergency situation arises. At such a time, I will
instruct the office to issue the necessary funds.

This policy begins as previously stated, September 1". 2009



(Au.Jt.~~§;m:'::".,)
                                                             PETITIONER'S
                                                               EXHIBIT

                                                                 '2. 1
                                    32



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12   Petitioner's Exhibit No. 28
     Memo from F. Sinatra to Matt
13

14

15

16

17

18

19

20

21

22

23

24

25
                         H !'iU "IHL!   L! U .




      Matt,
      Please consider the following information enclosed as page 2 to be added to
      my memo to you of August 26"'.

          a) Membership and expenses at the Wharton Country Club are in fact my
             expenses which are used by Cynthia who is a vice president of the
             organization. [will continue to pay the charges incurred there as long
             as they do not get out of hand, at which time I will either settle this
             with Cynthia, or cancel the membership all together. The decision will
             be mine.

         b) Cynthia and both girls will continue to receive the use of Mobile Exxon
            as long as they do not exceed $200.00 per month, as Randy and I have
            previously agreed.

         c) As I believe I had mentioned earlier, any medical expenses of an
            emergency nature will be met by me for the health of Cynthia and the
            girls. Any other medical charges of a non-emergency nature will have
            to be absorbed by them.

         d) Any and all travel expenditures will have to be mutually agreed upon
            by Cynthia and myself. As to the girls, I am hoping that within reason,
            they will now call upon their father for assistance for such
            requirements.

          e) Prescriptions and other like items will also be mutually agreed upon
             by Cynthia, the girls, and myself.

          f)    Replacement of necessary appliances in Cynthia's home will be paid
                for by me, in view of the decision recently made by Cynthia that she
               intends to sell her current large home, and seek residence in a smaller
               one. (keeping the house up to date and repair will increase its value).


          g) As far as publishers and leagues of women voters, I have no
             knowledge of current activities that Cynthia may have with such
             interests. In the future, we will address them as they arrive.

From time to time, other items for consideration will come up. Those things which
are not now addressed in this collective memo will have to be dealt with if and when
they appear. There are financial issues that may come to pass in the coming months
and years. We will consider them one by one. Be advised that this list is subject to
change at any time if I should deem such change to be necessary. I am taking every
possible step to stop this on going financial hemorrhaging.

(August 30,2009/18:51hrs PDT message ends)           f» ~
                            PETITIONER'S                                           TOTRL P.02
                              EXHIBIT
                                         33



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12      Petitioner's Exhibit No. 29
     Letter from Weapons to F. Sinatra
13

14

15

16

17

18

19

20

21

22

23

24

25
                            CYNTHIA SINATRA
                         Attorney and COlU1selor at Law
                               2120 Welch Street                   ,I>.ETITIONER'S-
                             Houston, Texas 77019                       EXHIBIT
                                  (713) 225-8500
                               (713) 523-7887 FAX
                             cynthiasinatra@aol.com
                                 SinaLTalaw.com

                                 August 31, 2009


Deal' Francis,

I know that Jackson Hole is one of the most beautiful places on this earth. I have
been there many times and had hoped that you would include me in special
trips, such as this. I am glad that you enjoyed the trip and had the opportunity
to inhale the Grand Tetons with your friends.

Yes, I am disappointed in our relationship. I am excluded from the important
moments in your life. I was hoping that by now you would have realized that I
am an asset to you and your organization and not a liability.

Please note that for months, I have had no credit on my credit card. I checked
today. I have not used it. I have not other income, and you have promised that I
would have $2800 credit each month for prescriptions and food. Please assure
that by tomorrow, September 1, 2009, that I have the $2800 allotment. I am going
to pay my electricity, water, prescriptions and food with that amOW1t.

Thank you for promptly calling Matt and seeing tl1at tlus is taken care of.


                                         Always,
                                            f--
                                         Weapons
                                         34



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12      Petitioner's Exhibit No. 30
     Letter from Weapons to F. Sinatra
13

14

15

16

17

18

19

20

21

22

23

24

25
                       ..

                                                                         PETITIONER'S
                               CONFIDENTIAlL                               EXHIBIT


                               CYNTHIA SINATRA
                            Attorney and COLU1selor at Law
                                   2120 Welch SlTeet
                                Houston, Texas 77019
                                     (713) 225-8500
                                  (713) 523-7887 FAX
                                cynthiasinatra@aol. com
                                    Sinatralaw.com
                                  September 13, 2009

FF and Company
By Fax: 310-258-1507

Dear Francis,

I have just read tlu'ough your memo to Matt, and I want you to know that I
appreciate your fight to continue to protect us from harm. I ~ cutting back as
much as I can, and I am feeling positive about a job coming up in the near future.

In subsection b) you state tllat we have use of the Exxon card up to $200. Is that
$200 per person? I know that all of three of our vehicles will not be able to be
fueled at such rationing. Is this a clerical mistaJr-   I miss my Francis. I know that your life has moved on, and I will always care
     about you and love you. Perhaps after I get a job, we can communicate like in
     old days, as friends. My shame is too great to try to talk to you until I can
     answer your questions with something positive. I want to help. I need to help.


                                                    Always,
                                                        /'
                                                   :Jj/~vr-.-
                                                    Weapons




r
                                   35



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12   Petitioner's Exhibit No. 31
        Letter from F. Sinatra
13      to My Darling Weapons

14

15

16

17

18

19

20

21

22

23

24

25
•                                                                                         P . 0 1/02
                                                               PETITIO(IJER'S
                                                                 EXHIBIT



     MY DARLING WEAPONS,
                                                                   3\
    WELL OVER A MONTI! HAS PASSED NOW SINCE I LAST HEARD YOUR VOICl". IT HAS BEEN
    A LONG AN D BITTERLy LONELY N UMBER or DAYS 'l"HAT HAVE CAU SED MISERY AND
    LONUNC:SS. FOR A TIME, YOU AT LEAST SENT rr. .XT MBSSAGES TO ME WHICH AT LEAST
    WERE SOME COMMUN ICATION, BUT A BlTTER SUBSTITUTE. I AM MOST UNHAPPY ABOUT
    YOUR ADDITUDE IN THI S MATTER BECAUSE I BELJI'.V .~ IT IS BENEETH YOU TO lJEIJAVE
    SO.

    AS I HAVE TRlEDTO TELL YOU,SlNCE THE4·11i • WEEK OF MAY, I H!WE 1.'ROVlDED YOU
    WITH 5 TRlPS TO VARIOUS LOCATIONS. IF YOU ARE CURIOUS, I WILL TABULATE TH E.
    COSTS Of AU, OF THOSE VISITS ALONG WITH THEIR COLLATl!.RAL eXPENSES. PERHAPS
    THE NUMJ3ERS WOULD IM pRESS YOU AS TO HOW gX)JIONSIVE A PERlOD OF 3 MONTHS OF
    TRA VEL CAN BE IN THIS DAY AND AGE. I CHOSE NOT TO BRlNG YOU TO G\LJf'ORNIA
    EARLIER THIS MONTH BECAUSE I HAD MY HA NDS FULL W1 TH 7 HOUSE GUESTS ON A
    SLEEPI NG BASIS, A.C; \YJE.LL AS 12 TO 14 ON A DAILY BASIS. IT WOU LD HAVE BEEN TOO
    MUCH TO JlRlNG YOU HERE ATTHAT·f1ME. I HAD ENOUGH D1Ff1CULTY JUST KEEPI NG
    RENEE FROM D1UVING EVERYBODY CRAZY.

    SO NOW YOU RESPOND BY CUTI'l NG OFF COMMUNICATION. I 'REU EVE THAT THE
    PRlMARY RRA SC)N FOR YOUR ACTIONS IS MANIFEST. YOU DID NOT GET YO"UR WAY. FOR
    YEARS NOW, I HAVE BEEN AWARE Of YOUR POSlTlON ON HAVIN G THI NGS GO HXACTLY
    AS YOU WANTnmM 1'0, AN D I KNOW THAT YOU M,\lNTAI N THE .A.DDITUDE; ''NO ONE
    EVER SAYS NO ·CO ME"I THROUGHOU'CTHE YEARS WE H.A VE BEEN TOGETHER, I HAVE
    T1U!:'.f) NEVER TO SAY "NO" TO YOU; NOT BECAUSE YOU ALWAYS MUST HAVE THIN GS
    YOUR OWN WAY. BUT RATHER B£CAUSR I HAVE LOVED YO U SO M1JCH 'fHAT I ALWAYS
    WANTE D YOU TO HA Vf>. THINGS TH E WAY THAT you WISHED THE1"fTO BE . I HAV!'.
    BROKEN MY BACK SO MA NY TIMES TO KEEP nus ORD ER OF'THI NGS FOR YOU AND THF.
    GllU.s IN EXACTlY THIS WAY.

    BUr NOW THE TIME IS COME WHEN I CAN NO LON GER DO SUCH THINGS.
    PROFESSlONALLY AS WELL AS FINANCIALY, I AM FIGHTING FOR MY VRRY LIFE.

    \\lHEN WE WERE MARRlED, I PROVED MYSELf NOT TO 131.'. T Ii E HUSBAND YOU WANTED.
    NOT BY A LONG SHOT. AND EVEN TODAY, IT HURTS ME TO THINK or HOW
    INADEQUATE I WAS. I M.ADEMY MIND UP AfTER OUR MARlUAG£ FAILED THAT I WOULD
    AT LE.AST BE STEADfAST AND COMPLETE IN ONE PROMISE I HAD MADE TO YOU. I
    ALWAYS TOLD YOU THAT HOWEVER GREAT OR H UMBLE, I WOULD ALWAYS "SHARE MY
    FORTUNE WITH YOU".
    TJ-([S, I HA VE FAITHFULLY CARRIED OUT WITH OUT A FAILURE, OR A HESITA'nO N.
    PROMISED TO TAKE CARE OFYOU AND THE GIRLS. 1 HAV E KJ':p'rMY PROMISE IN
    SI'IARlNG WITH YOU, ALL OF MY RESOURCES.

    BUT ONE THING J NEVER PROMISED YOU WAS .. ... EVERYfHl.NG". I~ I PRnMlT THI N GS TO
    CONTINUE THE WAY ·tHEY HAVE BEEN FOR THE PAST 17 YEARS, THAT IS F.XACTI..Y WHA'j'
    YOU \v/LL HAV /:l HNDED UP TAKING FROM ME ... EVERYrnINGI THIS IS WHY I HAVE
    BEGGED YOU TO GO BACK TO WORK., SO THAT SOME OF TI-lR HEAT WID. BE REMOVED
    PROM MY PICTURE BEFO RE I GO BROKE.

    TTlEltE 1S NO REASON FOR ME TO DST AGAIN TI..m DFTAlJ.5 OF MY MASSIVE
    CONTRlllUTIONS 1'0 BOTH YOU AND THE GIRLS THROUGH ALL or- THE YEARS, BECAUSE
    YOU K..'JOW THEM SO WELL. I SENT A !..lST TO MRS.HENSLEY OF ALL THE
    RESPONS lBIUTJES THAT I WILL CONTINUE TO ASSUME IN THE FUTURE. OBVlOUSLY SHE
    SHO\VED 11' TO YOU, AND THEN YOU SEND A TEXT SCOLDlNG ME cOR SENDlNG n' TO
    I·IF.R AND NOT TO YOU. YOU ARE THE ONE WI·IO I'IAD llR(JKEN OFF COMMUNICATION.
          --;
          . SEP-29-2009   16:25                                                                  P.02/02




~.""'""
('               IN ONE INSTANCE, YOU PROMISE THAT YOU WILL GO BACK TO WORK IN ORDER TO HELP
                 TAKE THE BURDEN OFF ME. I RENT FOR YOU ONE OFFICE, AND THEN ANOTHER..
                 NEITHER ONE YOU USB FOR THE PRACICE OF LAW. IN ANOTHER INSTANCE, YOU
                 BECOME ANGRY Kf ME AND TELL ME TI-JAT IF I WASN'T SUPPORTING JOCIE,. I WOUlD
                 S141LLBEABLE TO PAY ALL OF YOUR BIllS AND THEUKE. MY SUPPORT OF YOU AND THE
                 GIRLS IN nIlS TIME PERIOD REMAINS NEARLY 310,000.000 PER MONTH. 1 DON'T
                 UNDERSTAND WHY YOU WIll. NOT ACCEPT TIllS AS A BASIS FOR YOUR fINANCIAL UFE,
                 AND PICK. UP THE REST OF THE COSTS BY WOR.I§ 2.401. Proof of Informal Marriage, TX FCA Family § 2.401




                               TX Family Code Ann. Family § 2.401
                     SAMPSON & TINDALL'S TEXAS FAMILY CODE ANNOTATED
                                      TEXAS FAMILY CODE
                            TITLE 1. THE MARRIAGE RELATIONSHIP
                                    SUBTITLE A. MARRIAGE
                          CHAPTER 2. THE MARRIAGE RELATIONSHIP
                       SUBCHAPTER E. MARRIAGE WITHOUT FORMALITIES


                              Additions are indicated by Text ; deletions by Text .

§ 2.401. Proof of Informal Marriage

 (a) In a judicial, administrative, or other proceeding, the marriage of a man and woman may be proved by evidence
that:
  (1) a declaration of their marriage has been signed as provided by this subchapter; or
  (2) the man and woman agreed to be married and after the agreement they lived together in this state as husband
 and wife and there represented to others that they were married.
 (b) If a proceeding in which a marriage is to be proved as provided by Subsection (a)(2) is not commenced
before the second anniversary of the date on which the parties separated and ceased living together, it is rebuttably
presumed that the parties did not enter into an agreement to be married.
 (c) A person under 18 years of age may not:
  (1) be a party to an informal marriage; or
  (2) execute a declaration of informal marriage under Section 2.402.
 (d) A person may not be a party to an informal marriage or execute a declaration of an informal marriage if the
person is presently married to a person who is not the other party to the informal marriage or declaration of an
informal marriage, as applicable.

Added by Acts 1997, 75th Leg., ch. 7, § 1, eff. April 17, 1997. Amended by Acts 1997, 75th Leg., ch. 1362, § 1,
eff. Sept. 1, 1997; Acts 2005, 79th Leg., ch. 268, § 4.12, eff. Sept. 1, 2005.

Current through 83rd Texas Legislature Regular and Called Sessions 2013

Copyright (c) 2014 Thomson Reuters Copyright (c) 1997, 2000-2010 National Conference of Commissioners on
Uniform Laws All rights reserved
TX ST Family § 2.401
TX FCA Family § 2.401

End of Document                                                      © 2015 Thomson Reuters. No claim to original U.S. Government Works.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                    1
§ 8.051. Eligibility for Maintenance, TX FAMILY § 8.051




  Vernon's Texas Statutes and Codes Annotated
    Family Code (Refs & Annos)
      Title 1. The Marriage Relationship (Refs & Annos)
        Subtitle C. Dissolution of Marriage
           Chapter 8. Maintenance (Refs & Annos)
              Subchapter B. Spousal Maintenance

                                           V.T.C.A., Family Code § 8.051

                                         § 8.051. Eligibility for Maintenance

                                            Effective: September 1, 2013
                                                    Currentness


In a suit for dissolution of a marriage or in a proceeding for maintenance in a court with personal jurisdiction over
both former spouses following the dissolution of their marriage by a court that lacked personal jurisdiction over
an absent spouse, the court may order maintenance for either spouse only if the spouse seeking maintenance will
lack sufficient property, including the spouse's separate property, on dissolution of the marriage to provide for
the spouse's minimum reasonable needs and:


  (1) the spouse from whom maintenance is requested was convicted of or received deferred adjudication for a
  criminal offense that also constitutes an act of family violence, as defined by Section 71.004, committed during
  the marriage against the other spouse or the other spouse's child and the offense occurred:


     (A) within two years before the date on which a suit for dissolution of the marriage is filed; or


     (B) while the suit is pending; or


  (2) the spouse seeking maintenance:


     (A) is unable to earn sufficient income to provide for the spouse's minimum reasonable needs because of an
     incapacitating physical or mental disability;


     (B) has been married to the other spouse for 10 years or longer and lacks the ability to earn sufficient income
     to provide for the spouse's minimum reasonable needs; or


     (C) is the custodian of a child of the marriage of any age who requires substantial care and personal
     supervision because of a physical or mental disability that prevents the spouse from earning sufficient income
     to provide for the spouse's minimum reasonable needs.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                      1
§ 8.051. Eligibility for Maintenance, TX FAMILY § 8.051




Credits
Added by Acts 1997, 75th Leg., ch. 7, § 1, eff. April 17, 1997. Amended by Acts 1999, 76th Leg., ch. 62, § 6.05,
eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 304, § 1, eff. Sept. 1, 1999. Renumbered from § 8.002 and amended
by Acts 2001, 77th Leg., ch. 807, § 1, eff. Sept. 1, 2001; Acts 2005, 79th Leg., ch. 914, § 1, eff. Sept. 1, 2005.
Amended by Acts 2011, 82nd Leg., ch. 486 (H.B. 901), § 1, eff. Sept. 1, 2011; Acts 2013, 83rd Leg., ch. 242
(H.B. 389), § 2, eff. Sept. 1, 2013.



Notes of Decisions (48)

V. T. C. A., Family Code § 8.051, TX FAMILY § 8.051
Current through the end of the 2013 Third Called Session of the 83rd Legislature

End of Document                                                    © 2015 Thomson Reuters. No claim to original U.S. Government Works.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                  2
§ 8.052. Factors in Determining Maintenance, TX FAMILY § 8.052




  Vernon's Texas Statutes and Codes Annotated
    Family Code (Refs & Annos)
      Title 1. The Marriage Relationship (Refs & Annos)
        Subtitle C. Dissolution of Marriage
           Chapter 8. Maintenance (Refs & Annos)
              Subchapter B. Spousal Maintenance

                                        V.T.C.A., Family Code § 8.052

                               § 8.052. Factors in Determining Maintenance

                                         Effective: September 1, 2011
                                                 Currentness


A court that determines that a spouse is eligible to receive maintenance under this chapter shall determine the
nature, amount, duration, and manner of periodic payments by considering all relevant factors, including:


  (1) each spouse's ability to provide for that spouse's minimum reasonable needs independently, considering that
  spouse's financial resources on dissolution of the marriage;


  (2) the education and employment skills of the spouses, the time necessary to acquire sufficient education or
  training to enable the spouse seeking maintenance to earn sufficient income, and the availability and feasibility
  of that education or training;


  (3) the duration of the marriage;


  (4) the age, employment history, earning ability, and physical and emotional condition of the spouse seeking
  maintenance;


  (5) the effect on each spouse's ability to provide for that spouse's minimum reasonable needs while providing
  periodic child support payments or maintenance, if applicable;


  (6) acts by either spouse resulting in excessive or abnormal expenditures or destruction, concealment, or
  fraudulent disposition of community property, joint tenancy, or other property held in common;


  (7) the contribution by one spouse to the education, training, or increased earning power of the other spouse;


  (8) the property brought to the marriage by either spouse;


  (9) the contribution of a spouse as homemaker;




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                    1
§ 8.052. Factors in Determining Maintenance, TX FAMILY § 8.052




  (10) marital misconduct, including adultery and cruel treatment, by either spouse during the marriage; and


  (11) any history or pattern of family violence, as defined by Section 71.004.


Credits
Added by Acts 1997, 75th Leg., ch. 7, § 1, eff. April 17, 1997. Renumbered from § 8.003 by Acts 2001, 77th Leg.,
ch. 807, § 1, eff. Sept. 1, 2001. Amended by Acts 2011, 82nd Leg., ch. 486 (H.B. 901), § 1, eff. Sept. 1, 2011.



Notes of Decisions (7)

V. T. C. A., Family Code § 8.052, TX FAMILY § 8.052
Current through the end of the 2013 Third Called Session of the 83rd Legislature

End of Document                                                   © 2015 Thomson Reuters. No claim to original U.S. Government Works.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                 2
§ 8.053. Presumption, TX FAMILY § 8.053




  Vernon's Texas Statutes and Codes Annotated
    Family Code (Refs & Annos)
      Title 1. The Marriage Relationship (Refs & Annos)
        Subtitle C. Dissolution of Marriage
           Chapter 8. Maintenance (Refs & Annos)
              Subchapter B. Spousal Maintenance

                                       V.T.C.A., Family Code § 8.053

                                            § 8.053. Presumption

                                        Effective: September 1, 2011
                                                Currentness


(a) It is a rebuttable presumption that maintenance under Section 8.051(2)(B) is not warranted unless the spouse
seeking maintenance has exercised diligence in:


  (1) earning sufficient income to provide for the spouse's minimum reasonable needs; or


  (2) developing the necessary skills to provide for the spouse's minimum reasonable needs during a period of
  separation and during the time the suit for dissolution of the marriage is pending.


(b) Repealed by Acts 2011, 82nd Leg., ch. 486 (H.B. 901), § 9(1).


Credits
Added by Acts 1997, 75th Leg., ch. 7, § 1, eff. April 17, 1997. Renumbered from § 8.004 by Acts 2001, 77th
Leg., ch. 807, § 1, eff. Sept. 1, 2001. Amended by Acts 2005, 79th Leg., ch. 914, § 2, eff. Sept. 1, 2005; Acts
2011, 82nd Leg., ch. 486 (H.B. 901), §§ 2, 9(1), eff. Sept. 1, 2011.



Notes of Decisions (9)

V. T. C. A., Family Code § 8.053, TX FAMILY § 8.053
Current through the end of the 2013 Third Called Session of the 83rd Legislature

End of Document                                                     © 2015 Thomson Reuters. No claim to original U.S. Government Works.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                   1
'-
                                                                                                                      PETITIONER'S
                                                                                                                        EXHIBIT
                            EXPENS E AND INCOME REPORT PRIOR TO COURT PROCEEDINGS

                                                             CAUSE NO. 46,184


     Cynthia Sinatra                                                        Francis Wayne Sinatra, Jr.
     PLAINTIFF/PETITIONER                                                   DEFENDANT/RESPOND ENT



     John C. Maher, Jr.                                                     Warren Cole
     ATTORN EY                                                              ATTORNEY


     I CERTfFY THAT THE FOLLOWING ANSWERS TO QUESTIONS AS LISTED ARE TRUE AND
     CORRECT


     I.        DATE OF MARRIAGE: Apr il 27, 2002                            DATE OF SEPERATlON: August 2012

     2.        AGES OF CHlLDREN OF MARIUAGE: NOlie

     3.        WHAT ARE YOUR NEC ESSARY MONTHLY EXPENS ES, INDICATION THOSE SECURED BY
               MORTGAGE

     HOUSE PAYMENT                       $2,900.00                          EXTERMINATORS                $200.00

     TAXES                               Incl uded in House Pymt            GIFTS                        5200.00

     FOOD                                5500.00                            NEWSPAPERS                   550.00

     DOCTOR                              SI,OOO.OO                          HOUSE CLEANERS               S480.00

     DENTIST                             SO.OO                              BEAUTY PARLOR                S250.00

     DRUGS                               SI,200.00                          HAIRCUTS                     S100.00

     LIFE INSURANCE                      $300.00                            ENTERTAINM ENT               S600.00

     HOSPIT ILIZATION                    SO.OO                              PET CARE                     S20.00

     LIABILITY INS.                      S150.00                            E lectric                    51,000.00

     LOANS                               Included in Comm. Debt             Telephone                    5300.00

     FIRE INSURANCE                      S450.00 (hous e)                   Pool                         S250.00

     CAR PAYMENT                         SO.OO                              Cable                        5225.00

     GASOLINE & OIL                      $600.00                            Centerpoint                  S50.00

     CAR REPAIR                          $300.00                            Yard                         S200.00

     OTHER TRANSP.                       $0.00                              Cleaners                     S150.00

     LEGAL BIL~            I i.. i !'' I )0O                                Credit C ards                SI,OOO.OO

          ~t <6 - ') =la'clock ~                                            TOTAL                        SI6,475.00

                       I"" ry 1 2014
                     ........ ;   ~




                   N t:RJ.~~A HOUSE
          ~1STRJ.C"r CtERK,           W
                                      HAR'Tft..
                                         (I      '--ru
                                                         .